Exhibit 10.1

 

SPX CORPORATION

 

SUPPLEMENTAL RETIREMENT PLAN

 

FOR TOP MANAGEMENT

 

(As Amended and Restated Effective April 22, 2009)

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

1.1

Actuarial Equivalent

2

1.2

Affiliated Company or Affiliate

2

1.3

Beneficiary

2

1.4

Board

3

1.5

Code

3

1.6

Committee or Compensation Committee

3

1.7

Company

3

1.8

Continuous Service

3

1.9

Early Retirement Date

3

1.10

Employee

3

1.11

Final Average Pay

4

1.12

Normal Retirement Age

4

1.13

Normal Retirement Date

4

1.14

Participant

4

1.15

Plan

4

1.16

SPX Qualified Plan

4

1.17

SPX Qualified Plan Benefit

4

1.18

Other Nonqualified Pension Plans

4

1.19

Surviving Spouse

4

1.20

Top Management Retirement Benefit

5

1.20A.

Non-409A Top Management Retirement Benefit

5

1.20B.

409A Top Management Retirement Benefit

5

1.21

Vested

5

 

 

 

ARTICLE II ELIGIBILITY

6

 

 

 

2.1

Participation

6

2.2

Top Hat Requirements and Reduction in Status

6

2.3

Removal From Participation

6

 

 

 

ARTICLE III TOP MANAGEMENT RETIREMENT BENEFITS

7

 

 

 

3.1

Normal Retirement

7

3.2

Early Retirement

7

3.3

Participation in Other Nonqualified Pension Plans

8

3.4

Form and Timing of Benefit

9

3.5

[Reserved.]

11

3.6

Actuarial Equivalent

11

3.7

Source of Benefit Payments

11

 

 

 

ARTICLE IV TOP MANAGEMENT PRE-RETIREMENT DEATH BENEFIT

12

 

 

 

4.1

Survivor Benefits for the Non-409A Top Management Retirement Benefit

12

4.2

Survivor Benefits for the 409A Top Management Retirement Benefit

12

 

i

--------------------------------------------------------------------------------


 

ARTICLE V ADMINISTRATION OF THE PLAN

14

 

 

 

5.1

Administration by the Company

14

5.2

General Powers of Administration

14

5.3

409A Compliance

14

 

 

 

ARTICLE VI AMENDMENT OR TERMINATION

15

 

 

 

6.1

Amendment or Termination

15

6.2

Effect of Amendment or Termination

15

 

 

 

ARTICLE VII GENERAL PROVISIONS

16

 

 

 

7.1

Funding

16

7.2

General Conditions

16

7.3

No Guaranty of Benefits

16

7.4

No Enlargement of Employee Rights

16

7.5

Spendthrift Provision

16

7.6

Applicable Law

16

7.7

Automatic Cashout

16

7.8

Incapacity of Recipient

16

7.9

Corporate Successor

17

7.10

Unclaimed Benefit

17

7.11

Limitations on Liability

17

7.12

Duties of Participants, Beneficiaries, and Surviving Spouses

17

7.13

Taxes and Withholding

17

7.14

Treatment for other Compensation Purposes

17

 

 

 

ARTICLE VIII CHANGE-OF-CONTROL

18

 

 

 

8.1

Benefit Rights Upon Change-of-Control

18

8.2

Definition of Change-of-Control and 409A Change-of-Control

18

8.3

Excess Parachute Payments by the Company

18

 

 

 

ARTICLE IX SPECIAL PROVISIONS

21

 

 

 

Appendix A Special Provisions for Peter M. Turner, Donald H. Johnson and A.
David Joseph (Group “A” Participants)

22

Appendix B Special Provisions for Budd Werner and Curt Atkisson (“Group B
Participants”)

23

Appendix C Special Provisions for Dale Johnson

24

Appendix D Special Provisions for David Reynolds

25

Appendix E Special Provisions for John Tyson

26

Appendix F Special Provisions for Fred Florjancic

27

Appendix G Special Provisions for Jay Caraviello and William Griffiths

28

Appendix H Special Provisions for Ross Bricker

29

Appendix I Special Provisions for Don L. Canterna and David A. Kowalski

30

Appendix J Special Provisions for Kevin Lilly

31

Appendix K Special Provisions for Sharon K. Jenkins

32

Appendix L Special Provisions for James A. Peters

33

Appendix M Special Provisions for Leslie S. Powell

34

Appendix N Special Provisions for Jeremy W. Smeltser and J. Michael Whitted

35

Appendix O Special Provisions for Drew T. Ladau

36

 

 

TABLE A

37

 

ii

--------------------------------------------------------------------------------


 

SPX CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

FOR TOP MANAGEMENT

 

The SPX Corporation Supplemental Retirement Plan for Top Management (the “Plan”)
was adopted effective October 22, 1985, amended from time to time thereafter and
is now amended and restated, effective as of April 22, 2009.  The Plan is
established and maintained by SPX Corporation for the purpose of providing
supplemental retirement income benefits to a limited number of top management
employees largely responsible for enhancing the earnings and growth of SPX
Corporation.

 

The provisions set forth in this Plan are applicable only to Participants in the
employ of SPX Corporation on or after the effective date of such provisions. 
Participants who retired with benefits commencing prior to such date, or who
became disabled or separated from the employ of SPX Corporation prior to that
date, or an eligible beneficiary of such Employees, shall be eligible for the
benefits, if any, under the Plan as it existed at the time of retirement,
disability or separation; or as subsequently amended such that the amended terms
apply to such persons.

 

1

--------------------------------------------------------------------------------


 


ARTICLE I


DEFINITIONS


 

Wherever used herein the following terms shall have the meanings hereinafter set
forth (except as may otherwise be modified in other provisions or appendices of
the Plan).  Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context.  Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.

 

1.1                                 “Actuarial Equivalent” means a benefit
having the same value as the benefit it replaces.  Actuarial equivalency shall
be determined on the basis of the following assumptions:

 


(A)                                  FOR PURPOSES OF CONVERTING A 100% JOINT AND
SURVIVOR ANNUITY OR A 50% JOINT AND SURVIVOR ANNUITY (AS THE CASE MAY BE) AT
NORMAL RETIREMENT AGE TO A LUMP SUM AT NORMAL RETIREMENT AGE OR AT ANY OTHER
TIME, OR A LUMP SUM AT ANY AGE TO A 100% JOINT AND SURVIVOR ANNUITY OR A 50%
JOINT AND SURVIVOR ANNUITY (AS THE CASE MAY BE) AT NORMAL RETIREMENT AGE OR AT
ANY OTHER TIME, (I) MORTALITY SHALL BE BASED UPON THE TABLE PRESCRIBED IN CODE
SECTION 417(E)(3)(A)(II)(I), (II) THE AGES OF THE PARTICIPANT AND THE
PARTICIPANT’S SPOUSE SHALL BE THEIR ACTUAL AGES AND (III) THE ASSUMED INTEREST
RATE SHALL BE THE ANNUAL INTEREST ON 30-YEAR TREASURY SECURITIES, AS PUBLISHED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, FOR THE NOVEMBER PRIOR
TO THE PLAN YEAR DURING WHICH THE DISTRIBUTION IS MADE.


 


(B)                                 FOR PURPOSES OF CONVERTING A 100% JOINT AND
SURVIVOR ANNUITY OR A 50% JOINT AND SURVIVOR ANNUITY (AS THE CASE MAY BE) INTO A
SINGLE LIFE ANNUITY, THE FACTORS SET FORTH IN TABLE A (ATTACHED HERETO) SHALL BE
APPLIED.  IF A PARTICIPANT IS NOT MARRIED, SUCH APPLICATION SHALL BE BASED ON
THE ASSUMPTION THAT THE PARTICIPANT IS MARRIED AND THAT HE AND HIS SPOUSE ARE
THE SAME AGE.  IF A PARTICIPANT IS MARRIED, SUCH APPLICATION SHALL BE BASED ON
THE ACTUAL AGES OF THE PARTICIPANT AND HIS SPOUSE.  FOR PURPOSES OF CONVERTING
INTO ANY OTHER OPTIONAL ANNUITY FORM OF BENEFIT AVAILABLE UNDER THE PLAN OR FOR
ADJUSTING FOR A NON-SPOUSAL BENEFICIARY, THE 100% JOINT AND SURVIVOR ANNUITY OR
THE 50% JOINT AND SURVIVOR ANNUITY (AS THE CASE MAY BE) SHALL FIRST BE CONVERTED
INTO A SINGLE LIFE ANNUITY, AS DESCRIBED ABOVE, AFTER WHICH THE ACTUARIAL
FACTORS SET FORTH IN APPENDIX A OF THE SPX QUALIFIED PLAN (AS AMENDED) SHALL BE
APPLIED.


 

1.2                                 “Affiliated Company” or “Affiliate” means
any corporation, trade or business entity which is a member of a controlled
group of corporations, trades or businesses, or an affiliated service group, of
which the Company is also a member, as provided in Code Sections 414(b), (c),
(m) or (o).

 

1.3                                 “Beneficiary” means a Participant’s
beneficiary under the SPX Qualified Plan, or any person or persons designated by
a Participant to receive benefits payable in the event of the Participant’s
death before benefits under the Plan begin, or to receive the survivor benefits
under any joint and survivor benefit option or period certain benefit option
after benefits under the Plan begin.  Any separate designation of a Beneficiary
under this Plan shall not be effective for any purpose unless and until it has
been filed by the Participant with the Committee on a form approved by the
Committee.  In the event that a Participant shall not have a Beneficiary, or if
for any reason a Beneficiary designation shall be legally ineffective, or if
such Beneficiary predeceases the Participant, then, for purposes of the Plan,
payments shall be made to the first surviving class, and in equal shares if
there are more than one in each class, of the following classes of beneficiaries
in order of preference: (i) Participant’s widow or widower, (ii) surviving
children, (iii) surviving parents, (iv) surviving brothers or sisters, and
(v) legal representative, provided that if no legal representative is duly
appointed and qualified within six months of the date of death of a deceased
Participant, then payment shall be made to such persons as, at the date of the
Participant’s death, would be entitled to share in the distribution of such
deceased Participant’s estate under the provisions of the statute governing the
descent of intestate property, then in force and effect in the state of
Participant’s residence.  A Participant may, from time to time, on a form
approved by and filed with the Committee, change the Beneficiary, provided that
once benefit payments have commenced to be paid to a Participant, his
designation of a Beneficiary may only be changed for the period certain and life
benefit as described at Section 6.8, Option 5 of the SPX Qualified Plan.  If
payments under a period certain and life benefit have commenced to a
Participant’s designated Beneficiary and the Beneficiary

 

2

--------------------------------------------------------------------------------


 

dies before all payments under such form of payment have been made, any
remaining payments shall be made to the Beneficiary’s estate.

 

A married Participant may elect at any time to designate a non-spouse
Beneficiary or to revoke any such election at any time.  An election by a
Participant to designate a non-spouse Beneficiary shall not take effect unless
the Participant’s spouse consents in writing to such election, such consent
acknowledges the effect of such an election and the consent is witnessed by a
representative of the Plan or a notary public, unless the Participant
establishes to the satisfaction of the Committee that such consent may not be
obtained because there is no spouse, the spouse cannot be located or due to
other circumstances.  The consent by a spouse shall be irrevocable and shall be
effective only with respect to that spouse.

 

There shall be separate Beneficiary designations for a Participant’s Non-409A
Top Management Retirement Benefit and 409A Top Management Retirement Benefit
(although a Participant may select the same person(s) as Beneficiary for both
the Participant’s Non-409A Top Management Retirement Benefit and 409A Top
Management Retirement Benefit).

 

A Participant’s spouse shall no longer be eligible for the Top Management
Retirement Benefit provided in Sections 4.1(a) and 4.2(a) on the date of entry
of a judgment of divorce from that spouse, provided that a Participant may
designate a former spouse as his Beneficiary on a form approved by the Committee
and filed with the Committee after the date of entry of the judgment of divorce
and before his death.

 

1.4                                 “Board” means the Board of Directors of the
Company.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any regulations relating thereto.

 

1.6                                 “Committee” or “Compensation Committee”
means the Compensation Committee of the Board.

 

1.7                                 “Company” means (a) SPX Corporation, a
Delaware corporation, (b) any Affiliated Company or Affiliate provided that such
Affiliated Company or Affiliate shall have been included in the definition of
Company only to the extent determined by action of the officer of SPX
Corporation empowered to make such employee benefit determinations, or (c) to
the extent provided in Section 7.9 below, any successor corporation or other
entity resulting from a reorganization, merger or consolidation into or with the
Company, or a transfer or sale of substantially all of the assets of the
Company.

 

1.8                                 “Continuous Service” for purposes of this
Plan shall be equal to a Participant’s Continuous Service as shown on the
records of the SPX Qualified Plan.  For purposes of this Plan only, in the event
a Participant was employed by a business entity acquired by the Company, his
Continuous Service Commencement Date (as that term is defined in the SPX
Qualified Plan) shall be the closing date of such acquisition.

 

1.9                                 “Early Retirement Date” means the first day
of the month coinciding with or next following the date on which a Participant
or former Participant meets all of the following requirements:

 

·                  terminated employment with the Company, prior to attaining
Normal Retirement Age;

 

·                  after such Participant is Vested under this Plan; and

 

·                  when the Participant has attained at least age 55, regardless
of whether he attained such age prior to his termination of employment.

 

1.10                           “Employee” means an employee of the Company or of
an Affiliated Company who is a participant (or deemed treated as a participant
pursuant to an Appendix of this Plan) under the SPX Qualified Plan (or any
successor or replacement to the SPX Qualified Plan).

 

3

--------------------------------------------------------------------------------


 

1.11                           “Final Average Pay” shall mean the average
monthly pay in the Participant’s highest paid three calendar years out of his
last ten calendar years of Company employment, but with the following
modifications:

 


(A)                                  IN A PARTICIPANT’S LAST CALENDAR YEAR OF
COMPANY EMPLOYMENT, FINAL AVERAGE PAY WILL BE BASED ON THE FULL YEAR, BY
ANNUALIZING THE PARTICIPANT’S LAST RATE OF PAY FOR THAT YEAR, AND INCLUDING THE
BONUS PAID TO THE PARTICIPANT DURING THAT YEAR.


 


(B)                                 THOSE ITEMS EXCLUDED FROM THE DEFINITION OF
COMPENSATION UNDER THE SPX QUALIFIED PLAN (INCLUDING THE PAYMENT OF THE “BANK”
PORTION OF A PARTICIPANT’S SPX CORPORATION EXECUTIVE EVA INCENTIVE COMPENSATION
PLAN ACCOUNT AS A RESULT OF TERMINATION OF EMPLOYMENT OR CHANGE-OF-CONTROL)
SHALL ALSO BE EXCLUDED FROM FINAL AVERAGE PAY; PROVIDED THAT ANY DEFERRALS OF
COMPENSATION MADE PURSUANT TO THE SPX CORPORATION SUPPLEMENTAL RETIREMENT
SAVINGS PLAN SHALL BE INCLUDABLE IN THE DETERMINATION OF FINAL AVERAGE PAY.


 


(C)                                  FOR PURPOSES OF THIS PLAN, FINAL AVERAGE
PAY SHALL BE DETERMINED, REGARDLESS OF THE LIMIT (IF ANY) PROVIDED BY CODE
SECTION 401(A)(17) OR ANY OTHER STATUTORILY IMPOSED LIMIT.


 

1.12                           “Normal Retirement Age” shall mean age sixty-five
(65).

 

1.13                           “Normal Retirement Date” means the first day of
the month coinciding with or next following the later of (i) the date of the
Participant’s Normal Retirement Age or (ii) the date on which a Participant
terminates employment with the Company on or after attainment of his Normal
Retirement Age.

 

1.14                           “Participant” means an Employee who is eligible
to participate in this Plan pursuant to Article II hereof.

 

1.15                           “Plan” means this SPX Corporation Supplemental
Retirement Plan For Top Management.

 

1.16                           “SPX Qualified Plan” means the SPX Corporation
Individual Account Retirement Plan (formerly known as Pension Plan No. 3) and
each predecessor, successor or replacement to the said SPX Qualified Plan.

 

1.17                           “SPX Qualified Plan Benefit” means the aggregate
benefit (including any portion to be paid to an alternate payee pursuant to a
qualified domestic relations order) payable to and in respect of a Participant
pursuant to the SPX Qualified Plan and any other tax-qualified (within the
meaning of Code Section 401(a)) defined benefit pension plans (within the
meaning of Code Section 414(j)) maintained by the Company and its Affiliates by
reason of his termination of employment with the Company and all Affiliates.  If
benefits are paid under this Plan in a different form than the SPX Qualified
Plan Benefit, the SPX Qualified Plan Benefit shall be determined as an Actuarial
Equivalent benefit in the same form.  SPX Qualified Plan Benefits paid prior to
payment under this Plan shall (i) in the event of lump sum payments, be
increased by the actual interest credits provided to SPX Qualified Plan
participants between the date of payment under the SPX Qualified Plan and the
date of payment under this Plan, and (ii) in the event of monthly annuity
payments, such payments shall be redetermined as if paid by the SPX Qualified
Plan on the Normal Retirement Date or Early Retirement Date under this Plan. 
This redetermination shall include actual interest credits provided to SPX
Qualified Plan participants between the date of payment under the SPX Qualified
Plan and the date of payment under this Plan.

 

1.18                           “Other Nonqualified Pension Plans” shall mean the
following plans (and any predecessor, successor or replacement plans) sponsored
by the Company: the SPX Corporation Supplemental Individual Account Retirement
Plan, the SPX Corporation Retirement Plan for Directors, the Restoration Plan
for the Salaried Defined Benefit Retirement Plans of United Dominion
Industries, Inc., the United Dominion Industries, Inc. Supplemental Executive
Retirement Plan, the Marley Company Supplemental Benefits Plan and the UDI Core
Industries, Inc. Benefit Equalization Plan or any other non-qualified defined
benefit plan sponsored by the Company.

 

1.19                           “Surviving Spouse” means the person who is
married to a Participant at the date of his death.

 

4

--------------------------------------------------------------------------------


 

1.20                           “Top Management Retirement Benefit” means the
benefit payable to a Participant, a Surviving Spouse or a Beneficiary pursuant
to the terms of this Plan.

 

1.20A.              “Non-409A Top Management Retirement Benefit” refers to the
Top Management Retirement Benefit that is determined under Code Section 409A to
be (i) attributable to amounts deferred in taxable years beginning before
January 1, 2005, and (ii) not subject to Code Section 409A.

 

1.20B.                “409A Top Management Retirement Benefit” refers to the Top
Management Retirement Benefit that is determined under Code Section 409A to be
(i) attributable to amounts deferred in taxable years beginning on or after
January 1, 2005, or (ii) attributable to amounts deferred in taxable years
beginning before January 1, 2005 that are subject to Code Section 409A.

 

1.21                           “Vested.”  A Participant shall be Vested in his
benefits under this Plan if he has 5 years of Continuous Service under the SPX
Qualified Plan.

 

5

--------------------------------------------------------------------------------


 


ARTICLE II


ELIGIBILITY


 

2.1                                 Participation.  An Employee shall become a
Participant hereunder upon designation as such by the Compensation Committee. 
Such designation shall be made in writing and filed with the records of the
Plan.  The Compensation Committee shall promptly notify those employees selected
as Participants hereunder of their participation.  Notwithstanding the
foregoing, an Employee shall not be eligible to become a Participant at any
point during a year if Code Section 409A would prevent such Employee from making
a payment election under Section 3.4(b)(1)(i) of the Plan at such time.  In such
circumstances, such Employee would be permitted to participate in the Plan only
as of the January 1st of the following year, and the Employee shall be permitted
to make a payment election in accordance with Section 3.4(b)(1)(ii) of the Plan.

 

2.2                                 Top Hat Requirements and Reduction in
Status.  No Employee shall be designated as a Participant hereunder unless the
Employee qualifies for inclusion in a “select group of management or highly
compensated employees” as defined in Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  In the event a Participant’s compensation or level of responsibility
is reduced so that such Participant no longer qualifies for inclusion in a
“select group of management or highly compensated employees,” the individual
shall cease to be a Participant.  A Vested Participant shall not forfeit
benefits accrued to the date he ceases to be a Participant, while a non-Vested
Participant shall forfeit all rights to benefits under the Plan.

 

2.3                                 Removal From Participation.  Except in the
event of a Change-of-Control (as defined in Article VIII), the Compensation
Committee may reexamine a non-Vested Participant’s eligibility and make a new
determination as to whether he shall be entitled to continue as a Participant
hereunder.  If an Employee is removed from participation pursuant to this
Section 2.3, he and his Surviving Spouse or Beneficiary shall forfeit all rights
to benefits under this Plan.  The Compensation Committee shall not be entitled
to remove any Vested Participant from participation, except as described in
Section 2.2 above or in the event of the termination of the Plan as to all
Participants, in which case the Participant’s Vested accrued benefits shall not
be forfeitable.

 

6

--------------------------------------------------------------------------------



 


ARTICLE III


TOP MANAGEMENT RETIREMENT BENEFITS


 

3.1                                 Normal Retirement.

 


(A)                                  NORMAL RETIREMENT FOR EMPLOYEES WHO BECAME
PARTICIPANTS BEFORE AUGUST 24, 2005.  FOR EMPLOYEES WHO BECAME PARTICIPANTS IN
THE PLAN BEFORE AUGUST 24, 2005, THE TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE
TO AN ELIGIBLE PARTICIPANT ON HIS NORMAL RETIREMENT DATE SHALL BE A MONTHLY
AMOUNT IN THE FORM OF A 100% JOINT AND SURVIVOR ANNUITY EQUAL TO THE REMAINDER
OF (1) MINUS (2), AS DESCRIBED BELOW:


 

(1)           60% OF FINAL AVERAGE PAY MULTIPLIED BY A RATIO, THE NUMERATOR OF
WHICH IS THE PARTICIPANT’S CONTINUOUS SERVICE (NOT TO EXCEED 15) AND THE
DENOMINATOR OF WHICH IS 15; MINUS

 

(2)           THE PARTICIPANT’S SPX QUALIFIED PLAN BENEFIT DETERMINED AS OF THE
PARTICIPANT’S NORMAL RETIREMENT DATE WITHOUT REGARD TO WHEN SUCH BENEFIT IS
ACTUALLY PAID.

 


(B)                                 NORMAL RETIREMENT FOR EMPLOYEES WHO BECOME
PARTICIPANTS ON AND AFTER AUGUST 24, 2005 AND BEFORE APRIL 22, 2009.  FOR
EMPLOYEES WHO BECOME PARTICIPANTS IN THE PLAN ON AND AFTER AUGUST 24, 2005 AND
BEFORE APRIL 22, 2009, THE TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE TO AN
ELIGIBLE PARTICIPANT ON HIS NORMAL RETIREMENT DATE SHALL BE A MONTHLY AMOUNT IN
THE FORM OF A 50% JOINT AND SURVIVOR ANNUITY EQUAL TO THE REMAINDER OF (1) MINUS
(2), AS DESCRIBED BELOW:


 

(1)           50% OF FINAL AVERAGE PAY MULTIPLIED BY A RATIO, THE NUMERATOR OF
WHICH IS THE PARTICIPANT’S CONTINUOUS SERVICE (NOT TO EXCEED 20) AND THE
DENOMINATOR OF WHICH IS 20; MINUS

 

(2)           THE PARTICIPANT’S SPX QUALIFIED PLAN BENEFIT DETERMINED AS OF THE
PARTICIPANT’S NORMAL RETIREMENT DATE WITHOUT REGARD TO WHEN SUCH BENEFIT IS
ACTUALLY PAID.

 


(C)                                  NORMAL RETIREMENT FOR EMPLOYEES WHO BECOME
PARTICIPANTS ON AND AFTER APRIL 22, 2009.  FOR EMPLOYEES WHO BECOME PARTICIPANTS
IN THE PLAN ON AND AFTER APRIL 22, 2009, THE TOP MANAGEMENT RETIREMENT BENEFIT
PAYABLE TO AN ELIGIBLE PARTICIPANT ON HIS NORMAL RETIREMENT DATE SHALL BE A
MONTHLY AMOUNT IN THE FORM OF A 50% JOINT AND SURVIVOR ANNUITY EQUAL TO THE
REMAINDER OF (1) MINUS (2), AS DESCRIBED BELOW:

 

(1)           50% OF FINAL AVERAGE PAY MULTIPLIED BY A RATIO, THE NUMERATOR OF
WHICH IS THE PARTICIPANT’S CONTINUOUS SERVICE (NOT TO EXCEED 25) AND THE
DENOMINATOR OF WHICH IS 25; MINUS

 

(2)           THE PARTICIPANT’S SPX QUALIFIED PLAN BENEFIT DETERMINED AS OF THE
PARTICIPANT’S NORMAL RETIREMENT DATE WITHOUT REGARD TO WHEN SUCH BENEFIT IS
ACTUALLY PAID.

 

3.2                                 Early Retirement.

 


(A)                                  EARLY RETIREMENT FOR EMPLOYEES WHO BECAME
PARTICIPANTS BEFORE AUGUST 24, 2005.  FOR EMPLOYEES WHO BECAME PARTICIPANTS IN
THE PLAN BEFORE AUGUST 24, 2005, THE TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE
TO AN ELIGIBLE PARTICIPANT ON HIS EARLY RETIREMENT DATE SHALL BE A MONTHLY
AMOUNT EQUAL TO THE TOP MANAGEMENT RETIREMENT BENEFIT TO WHICH HE WOULD BE
ENTITLED AT HIS NORMAL RETIREMENT DATE PURSUANT TO SECTION 3.1(A) ABOVE, WITH
THE FOLLOWING ADJUSTMENTS:

 

7

--------------------------------------------------------------------------------


 

(1)                                  AMOUNT IF EARLY RETIREMENT IS WITHIN FIVE
YEARS OF NORMAL RETIREMENT AGE.  THE MONTHLY AMOUNT PAYABLE HEREUNDER TO A
PARTICIPANT WHOSE EARLY RETIREMENT DATE IS WITHIN FIVE (5) YEARS OF HIS NORMAL
RETIREMENT AGE SHALL BE AN AMOUNT COMPUTED IN THE SAME MANNER AS A BENEFIT UNDER
SECTION 3.1(A) (WITHOUT REGARD TO SECTION 3.1(A)(2) ABOVE), BASED ON HIS FINAL
AVERAGE PAY AND CONTINUOUS SERVICE AS OF HIS EARLY RETIREMENT DATE.

 

(2)                                  AMOUNT IF EARLY RETIREMENT IS MORE THAN
FIVE YEARS FROM NORMAL RETIREMENT AGE.  THE MONTHLY AMOUNT PAYABLE HEREUNDER TO
A PARTICIPANT WHOSE EARLY RETIREMENT DATE IS MORE THAN FIVE YEARS PRIOR TO HIS
NORMAL RETIREMENT AGE SHALL BE COMPUTED IN THE SAME MANNER AS A BENEFIT UNDER
SECTION 3.1(A) ABOVE (WITHOUT REGARD TO SECTION 3.1(A)(2)), BASED ON HIS FINAL
AVERAGE PAY AND CONTINUOUS SERVICE AS OF HIS EARLY RETIREMENT DATE, BUT SUCH
AMOUNT SHALL BE REDUCED BY ONE-TWELFTH (1/12) OF THREE PERCENT (3%) FOR EACH
COMPLETE CALENDAR MONTH BY WHICH HIS FIRST PAYMENT PRECEDES HIS AGE 60.

 

(3)                                  REDUCTIONS FOR QUALIFIED PLAN BENEFITS. 
THE BENEFIT SO DETERMINED SHALL BE REDUCED BY THE SPX QUALIFIED PLAN BENEFIT, OR
THE ACTUARIAL EQUIVALENT THEREOF, IF SUCH BENEFIT COULD NOT HAVE BEEN PAID AT
SUCH DATE.

 


(B)                                 EARLY RETIREMENT FOR EMPLOYEES WHO BECOME
PARTICIPANTS ON AND AFTER AUGUST 24, 2005.  FOR EMPLOYEES WHO BECOME
PARTICIPANTS IN THE PLAN ON AND AFTER AUGUST 24, 2005, THE TOP MANAGEMENT
RETIREMENT BENEFIT PAYABLE TO AN ELIGIBLE PARTICIPANT ON HIS EARLY RETIREMENT
DATE SHALL BE A MONTHLY AMOUNT EQUAL TO THE TOP MANAGEMENT RETIREMENT BENEFIT TO
WHICH HE WOULD BE ENTITLED AT HIS NORMAL RETIREMENT DATE PURSUANT TO
SECTION 3.1(B) OR 3.1(C), AS APPLICABLE, ABOVE, WITH THE FOLLOWING ADJUSTMENTS:


 

(1)                                  AMOUNT IF EARLY RETIREMENT IS WITHIN THREE
YEARS OF NORMAL RETIREMENT AGE.  THE MONTHLY AMOUNT PAYABLE HEREUNDER TO A
PARTICIPANT WHOSE EARLY RETIREMENT DATE IS WITHIN THREE (3) YEARS OF HIS NORMAL
RETIREMENT AGE SHALL BE AN AMOUNT COMPUTED IN THE SAME MANNER AS A BENEFIT UNDER
SECTION 3.1(B) (WITHOUT REGARD TO SECTION 3.1(B)(2) ABOVE) OR
SECTION 3.1(C) (WITHOUT REGARD TO SECTION 3.1(C)(2) ABOVE), AS APPLICABLE, BASED
ON HIS FINAL AVERAGE PAY AND CONTINUOUS SERVICE AS OF HIS EARLY RETIREMENT DATE.

 

(2)                                  AMOUNT IF EARLY RETIREMENT IS MORE THAN
THREE YEARS FROM NORMAL RETIREMENT AGE.  THE MONTHLY AMOUNT PAYABLE HEREUNDER TO
A PARTICIPANT WHOSE EARLY RETIREMENT DATE IS MORE THAN THREE (3) YEARS PRIOR TO
HIS NORMAL RETIREMENT AGE SHALL BE COMPUTED IN THE SAME MANNER AS A BENEFIT
UNDER SECTION 3.1(B) ABOVE (WITHOUT REGARD TO SECTION 3.1(B)(2)) OR
SECTION 3.1(C) ABOVE (WITHOUT REGARD TO SECTION 3.1(C)(2)), AS APPLICABLE, BASED
ON HIS FINAL AVERAGE PAY AND CONTINUOUS SERVICE AS OF HIS EARLY RETIREMENT DATE,
BUT SUCH AMOUNT SHALL BE REDUCED BY ONE-TWELFTH (1/12) OF FOUR PERCENT (4%) FOR
EACH COMPLETE CALENDAR MONTH BY WHICH HIS FIRST PAYMENT PRECEDES HIS AGE 62.

 

(3)                                  REDUCTIONS FOR QUALIFIED PLAN BENEFITS. 
THE BENEFIT SO DETERMINED SHALL BE REDUCED BY THE SPX QUALIFIED PLAN BENEFIT, OR
THE ACTUARIAL EQUIVALENT THEREOF, IF SUCH BENEFIT COULD NOT HAVE BEEN PAID AT
SUCH DATE.

 

3.3                                 Participation in Other Nonqualified Pension
Plans.  In addition to reducing a Participant’s benefit under the Plan by his
SPX Qualified Plan Benefit as provided above, such Plan benefit shall also be
reduced by his benefit (as actuarially adjusted to the applicable optional form
of payment and benefit commencement date hereunder) under the Other Nonqualified
Pension Plans, if any.  In the event a Participant’s aggregate benefit under the
Other Nonqualified Pension Plans is higher than his benefit under the Plan, he
shall receive no benefits from this Plan.

 

8

--------------------------------------------------------------------------------


 

3.4                                 Form and Timing of Benefit.

 


(A)                                  NON-409A TOP MANAGEMENT RETIREMENT
BENEFITS.


 

(1)           A PARTICIPANT MAY ELECT TO HAVE HIS NON-409A TOP MANAGEMENT
RETIREMENT BENEFIT PAYABLE IN ANY OPTIONAL FORM IN WHICH THE BENEFIT FROM THE
SPX QUALIFIED PLAN IS PAYABLE TO THE PARTICIPANT (INCLUDING A LUMP SUM
PAYMENT).  A PARTICIPANT MUST MAKE A SEPARATE ELECTION FOR THE NON-409A TOP
MANAGEMENT RETIREMENT BENEFIT UNDER THIS PLAN, WHICH NEED NOT BE THE SAME AS THE
PARTICIPANT’S ELECTION UNDER THE SPX QUALIFIED PLAN.  HOWEVER, ANY OPTION OTHER
THAN THE AUTOMATIC FORM OF BENEFIT UNDER THE SPX QUALIFIED PLAN MUST HAVE BEEN
ELECTED FOR THE NON-409A TOP MANAGEMENT RETIREMENT BENEFIT AT LEAST ONE YEAR
PRIOR TO A PARTICIPANT’S NORMAL OR EARLY RETIREMENT DATE.  FAILURE TO ELECT A
DIFFERENT OPTION IN A TIMELY MANNER WILL RESULT IN PAYMENT IN THE AUTOMATIC FORM
OF BENEFIT UNDER THE SPX QUALIFIED PLAN FOR THE NON-409A TOP MANAGEMENT
RETIREMENT BENEFIT.

 

(2)           PAYMENT OF THE NON-409A TOP MANAGEMENT RETIREMENT BENEFIT TO A
PARTICIPANT WILL COMMENCE NO SOONER THAN A DATE CHOSEN BY SUCH PARTICIPANT,
WHICH COMMENCEMENT DATE MUST BE NO SOONER THAN THE DATE WHEN THE PARTICIPANT HAS
BOTH TERMINATED EMPLOYMENT AND ATTAINED AGE 55.  SUCH COMMENCEMENT DATE MAY BE
AFTER THE DATE THE PARTICIPANT HAS CHOSEN TO BEGIN HIS SPX QUALIFIED PLAN
BENEFIT.

 


(B)                                 409A TOP MANAGEMENT RETIREMENT BENEFITS.


 

(1)                                  INITIAL ELIGIBILITY AND PAYMENT ELECTIONS. 
FOR ANY PERSON WHO SHALL NEWLY BECOME A PARTICIPANT PURSUANT TO SECTION 2.1,
SUCH PERSON MAY ELECT TO HAVE HIS 409A TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE
IN ANY OPTIONAL FORM IN WHICH THE BENEFIT FROM THE SPX QUALIFIED PLAN IS PAYABLE
TO THE PARTICIPANT (INCLUDING A LUMP SUM PAYMENT).  SUCH PERSON MUST MAKE A
SEPARATE OPTIONAL FORM ELECTION FOR THE 409A TOP MANAGEMENT RETIREMENT BENEFIT
UNDER THIS PLAN, WHICH NEED NOT BE THE SAME AS THE PARTICIPANT’S ELECTION UNDER
THE SPX QUALIFIED PLAN.  SUCH PERSON MAY ALSO ELECT WHEN THE 409A TOP MANAGEMENT
RETIREMENT BENEFIT WILL COMMENCE, WHICH COMMENCEMENT DATE MUST BE NO SOONER THAN
THE DATE WHEN THE PARTICIPANT HAS BOTH TERMINATED EMPLOYMENT AND ATTAINED
AGE 55.

 

(I)            TO THE EXTENT PERMITTED UNDER CODE SECTION 409A, SUCH PAYMENT
ELECTION MUST BE MADE NO LATER THAN THIRTY (30) DAYS (OR SUCH EARLIER TIME AS
THE COMMITTEE MAY DESIGNATE) AFTER THE PERSON BECOMES NEWLY ELIGIBLE TO
PARTICIPATE IN THE PLAN.

 

(II)           IF THE ELECTION TIMING PROVIDED IN CLAUSE (I) ABOVE IS NOT
PERMITTED UNDER CODE SECTION 409A, SUCH PAYMENT ELECTION MUST BE MADE NO LATER
THAN THE DECEMBER 31ST OF THE YEAR PRECEDING THE YEAR IN WHICH SUCH PERSON IS
INITIALLY ELIGIBLE TO PARTICIPATE IN THIS PLAN.

 

(III)          THE PAYMENT FORM AND TIMING ELECTION SHALL BE IRREVOCABLE FOR THE
DURATION OF A PARTICIPANT’S PARTICIPATION IN THE PLAN EXCEPT AS SET FORTH IN THE
REMAINDER OF THIS SECTION 3.4(B).

 

(2)                                  TRANSITION PERIOD.  FOR THE TRANSITION
PERIOD BEGINNING JANUARY 1, 2008 AND ENDING DECEMBER 31, 2008, ANY PARTICIPANT
MAY ELECT TO HAVE HIS 409A TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE IN ANY
OPTIONAL FORM IN WHICH THE

 

9

--------------------------------------------------------------------------------


 

BENEFIT FROM THE SPX QUALIFIED PLAN IS PAYABLE TO THE PARTICIPANT (INCLUDING A
LUMP SUM PAYMENT), AND MAY ELECT WHEN THE 409A TOP MANAGEMENT RETIREMENT BENEFIT
WILL COMMENCE, WHICH COMMENCEMENT DATE MUST BE NO SOONER THAN THE DATE WHEN THE
PARTICIPANT HAS BOTH TERMINATED EMPLOYMENT AND ATTAINED AGE 55.  SUCH ELECTION
SHALL BE MADE IN ACCORDANCE WITH CODE SECTION 409A (AND APPLICABLE INTERNAL
REVENUE SERVICE TRANSITION RELIEF) AND SUBJECT TO THE FOLLOWING PROVISIONS.  AS
OF DECEMBER 31, 2008, ANY THEN EFFECTIVE TRANSITION PAYMENT ELECTION SHALL BE
IRREVOCABLE FOR THE DURATION OF A PARTICIPANT’S PARTICIPATION IN THE PLAN EXCEPT
AS SET FORTH IN PARAGRAPH (4) BELOW.  NO PAYMENT ELECTION MADE IN 2008 UNDER
THIS TRANSITION RELIEF WILL APPLY TO 409A TOP MANAGEMENT RETIREMENT BENEFITS
THAT WOULD OTHERWISE BE PAYABLE IN 2008, NOR MAY SUCH ELECTION CAUSE 409A TOP
MANAGEMENT RETIREMENT BENEFITS TO BE PAID IN 2008 THAT WOULD NOT OTHERWISE BE
PAYABLE IN 2008.  NO ELECTION UNDER THIS TRANSITION RELIEF MAY BE MADE
RETROACTIVELY, OR WHEN 409A TOP MANAGEMENT RETIREMENT BENEFIT PAYMENTS ARE
IMMINENT.

 

(3)                                  TIMELY ELECTION FAILURE.  FAILURE TO MAKE A
TIMELY PAYMENT ELECTION AS PROVIDED ABOVE WILL RESULT IN SUCH PERSON DEEMING TO
ELECT THE FOLLOWING WITH RESPECT TO THE 409A TOP MANAGEMENT RETIREMENT BENEFIT:
(I) BENEFIT COMMENCEMENT DATE THAT IS THE LATER OF (X) SIX MONTHS FOLLOWING
TERMINATION OF EMPLOYMENT OR (Y) AGE 55 AND (II) BENEFIT PAYMENT FORM THAT IS A
LUMP SUM PAYMENT.  SUCH DEEMED ELECTION SHALL BE IRREVOCABLE FOR THE DURATION OF
A PARTICIPANT’S PARTICIPATION IN THE PLAN EXCEPT AS SET FORTH IN PARAGRAPH
(4) BELOW.

 

(4)                                  SUBSEQUENT CHANGE IN ELECTION.  A
PARTICIPANT MAY CHANGE HIS PAYMENT ELECTION WITH RESPECT TO THE 409A TOP
MANAGEMENT RETIREMENT BENEFIT SO LONG AS: (I) THE NEW PAYMENT ELECTION IS MADE
AT LEAST TWELVE (12) MONTHS BEFORE THE ORIGINAL PAYMENT COMMENCEMENT DATE,
(II) THE NEW PAYMENT ELECTION DOES NOT TAKE EFFECT UNTIL AT LEAST TWELVE (12)
MONTHS AFTER THE DATE ON WHICH SUCH ELECTION IS MADE, AND (III) THE ORIGINAL
PAYMENT COMMENCEMENT DATE IS DEFERRED FOR A PERIOD OF NOT LESS THAN FIVE
(5) YEARS.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT A PARTICIPANT’S
PAYMENT FORM ELECTION WITH RESPECT TO THE 409A TOP MANAGEMENT RETIREMENT BENEFIT
IS A “LIFE ANNUITY” (AS DEFINED UNDER CODE SECTION 409A), THE PARTICIPANT MAY
CHANGE SUCH ELECTION TO ANOTHER OPTIONAL FORM IN WHICH THE BENEFIT FROM THE SPX
QUALIFIED PLAN IS PAYABLE TO THE PARTICIPANT PROVIDED THAT:

 

(I)            SUCH OPTIONAL FORM IS ALSO A “LIFE ANNUITY” (AS DEFINED UNDER
CODE SECTION 409A) WHICH IS ACTUARIALLY EQUIVALENT (AS DETERMINED UNDER CODE
SECTION 409A);

 

(II)           SUCH ELECTION TO CHANGE IS TIMELY MADE BEFORE THE FIRST SCHEDULED
ANNUITY PAYMENT DATE OF THE ORIGINAL ELECTION; AND

 

(III)          SUCH FIRST SCHEDULED ANNUITY PAYMENT DATE DOES NOT CHANGE AS A
RESULT OF THE NEW ELECTION.

 


(C)                                  FORM.  THE ELECTIONS (INCLUDING THE CHANGE
IN PAYMENT ELECTION PROVISIONS UNDER PARAGRAPH (B)(4) ABOVE) PROVIDED ABOVE
SHALL BE MADE ON A FORM APPROVED BY THE COMMITTEE AND FILED WITH THE COMMITTEE
IN THE TIME AND MANNER PRESCRIBED BY THE COMMITTEE.


 


(D)                                 SIX MONTH DELAY RULE.  IF, AT THE TIME THE
PARTICIPANT BECOMES ENTITLED TO 409A TOP MANAGEMENT RETIREMENT BENEFIT PAYMENTS
UNDER THE PLAN, THE PARTICIPANT IS A SPECIFIED EMPLOYEE (AS DEFINED AND
DETERMINED UNDER CODE SECTION 409A), THEN, NOTWITHSTANDING ANY OTHER PROVISION
IN THE PLAN TO THE CONTRARY, THE FOLLOWING PROVISION SHALL APPLY.  NO 409A TOP
MANAGEMENT RETIREMENT BENEFIT PAYMENTS CONSIDERED DEFERRED COMPENSATION

 

10

--------------------------------------------------------------------------------


 


UNDER CODE SECTION 409A WHICH IS DETERMINED TO BE PAYABLE UPON A PARTICIPANT’S
TERMINATION AS DETERMINED UNDER CODE SECTION 409A AND NOT SUBJECT TO AN
EXCEPTION OR EXEMPTION THEREUNDER, SHALL BE PAID TO THE PARTICIPANT UNTIL THE
DATE THAT IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION.  ANY SUCH 409A
TOP MANAGEMENT RETIREMENT BENEFIT PAYMENTS THAT WOULD OTHERWISE HAVE BEEN PAID
TO THE PARTICIPANT DURING THIS SIX-MONTH PERIOD SHALL INSTEAD BE AGGREGATED WITH
INTEREST (AT THE INTEREST CREDIT RATE AS DEFINED UNDER THE SPX QUALIFIED PLAN)
DURING SUCH PERIOD, AND BE PAID TO THE PARTICIPANT ON THE DATE THAT IS SIX
(6) MONTHS AFTER THE PARTICIPANT’S TERMINATION.  ANY 409A TOP MANAGEMENT
RETIREMENT BENEFIT PAYMENTS TO WHICH THE PARTICIPANT IS ENTITLED TO BE PAID
AFTER THE DATE THAT IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION SHALL
BE PAID TO THE PARTICIPANT IN ACCORDANCE WITH THE APPLICABLE TERMS OF THIS PLAN.


 


(E)                                  PAYMENTS.  NOTWITHSTANDING ANYTHING IN THE
FOREGOING, A 409A TOP MANAGEMENT RETIREMENT BENEFIT PAYMENT SHALL BE PAID (OR
COMMENCE TO BE PAID) ON OR AS SOON AS PRACTICABLE AFTER THE DATE DETERMINED
PURSUANT TO THE ABOVE BUT NOT LATER THAN 30 DAYS AFTER SUCH DATE.


 

3.5                                 [Reserved.]

 

3.6                                 Actuarial Equivalent.  A Top Management
Retirement Benefit which is payable in any other form than that prescribed under
Sections 3.1 and 3.2 above, or which is payable in such form prescribed under
Sections 3.1 and 3.2 above but with a Beneficiary other than such Participant’s
spouse, shall be the Actuarial Equivalent of the Top Management Retirement
Benefit set forth in Sections 3.1 and 3.2 above.

 

3.7                                 Source of Benefit Payments.  Any Top
Management Retirement Benefit payable to a Participant, a Surviving Spouse or a
Beneficiary shall be paid from the general assets of the Company.

 

11

--------------------------------------------------------------------------------


 


ARTICLE IV


TOP MANAGEMENT PRE-RETIREMENT DEATH BENEFIT


 

4.1                                 Survivor Benefits for the Non-409A Top
Management Retirement Benefit.  If a Vested Participant dies before his Non-409A
Top Management Retirement Benefit has commenced to be paid to him, the Surviving
Spouse or Beneficiary, as shall be applicable, shall receive the Non-409A Top
Management Retirement Benefit as described below:

 


(A)                                  SURVIVING SPOUSE.  IF THE PARTICIPANT WAS
MARRIED AT THE TIME OF DEATH, THE SURVIVING SPOUSE MAY ELECT (I) A SINGLE LIFE
ANNUITY FOR THE SURVIVING SPOUSE’S LIFE WHICH IS 100% OF THE ACTUARIAL
EQUIVALENT OF THE PARTICIPANT’S NON-409A TOP MANAGEMENT RETIREMENT BENEFIT,
PAYABLE AS OF THE FIRST DAY OF THE MONTH FOLLOWING THE DATE THE PARTICIPANT
WOULD HAVE ATTAINED AGE 55, OR (II) A LUMP SUM WHICH IS THE ACTUARIAL EQUIVALENT
OF THE PARTICIPANT’S NON-409A TOP MANAGEMENT RETIREMENT BENEFIT PAYABLE TO THE
SURVIVING SPOUSE AS OF THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF THE
PARTICIPANT’S DEATH.  IF THE SURVIVING SPOUSE DIES AFTER THE PARTICIPANT BUT
BEFORE THE NON-409A TOP MANAGEMENT RETIREMENT BENEFIT IS PAID OR COMMENCED TO BE
PAID TO THE SURVIVING SPOUSE, THE ACTUARIAL EQUIVALENT SHALL BE PAID IN A LUMP
SUM TO THE LEGAL REPRESENTATIVE OF SUCH DECEASED SURVIVING SPOUSE; OR IF THERE
SHALL BE NO SUCH LEGAL REPRESENTATIVE DULY APPOINTED AND QUALIFIED WITHIN SIX
MONTHS OF THE DATE OF DEATH OF SUCH DECEASED SURVIVING SPOUSE, THEN TO SUCH
PERSON AS, AT THE DATE OF THE SURVIVING SPOUSE’S DEATH, WOULD BE ENTITLED TO
SHARE IN THE DISTRIBUTION OF SUCH DECEASED SURVIVING SPOUSE’S PERSONAL ESTATE
UNDER THE PROVISIONS OF THE STATUTE GOVERNING THE DESCENT OF INTESTATE PROPERTY
THEN IN FORCE AND EFFECT IN THE STATE OF THE DECEASED SURVIVING SPOUSE’S
RESIDENCE.


 


(B)                                 OTHER BENEFICIARY.  IF THE PARTICIPANT DIES
BEFORE HIS NON-409A TOP MANAGEMENT RETIREMENT BENEFIT BECOMES PAYABLE AND
(1) THE PARTICIPANT WAS NOT MARRIED AT THE DATE OF DEATH OR (2) THE PARTICIPANT
IS MARRIED BUT HIS SPOUSE HAS CONSENTED TO THE BENEFICIARY DESIGNATION AS
PROVIDED UNDER SECTION 1.3, A LUMP SUM AMOUNT EQUAL TO THE ACTUARIAL EQUIVALENT
OF THE PARTICIPANT’S NON-409A TOP MANAGEMENT RETIREMENT BENEFIT SHALL BE PAID TO
THE PARTICIPANT’S DESIGNATED BENEFICIARY AS OF THE FIRST DAY OF THE MONTH
FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH.


 

4.2                                 Survivor Benefits for the 409A Top
Management Retirement Benefit.  If a Vested Participant dies before his 409A Top
Management Retirement Benefit has commenced to be paid to him, the Surviving
Spouse or Beneficiary, as shall be applicable, shall receive the 409A Top
Management Retirement Benefit as described below:

 


(A)                                  SURVIVING SPOUSE.  IF THE PARTICIPANT WAS
MARRIED AT THE TIME OF DEATH, THE SURVIVING SPOUSE SHALL RECEIVE A LUMP SUM
WHICH IS THE ACTUARIAL EQUIVALENT OF THE PARTICIPANT’S 409A TOP MANAGEMENT
RETIREMENT BENEFIT PAYABLE TO THE SURVIVING SPOUSE ON OR AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING THE FIRST DAY OF THE MONTH FOLLOWING THE
DATE OF THE PARTICIPANT’S DEATH, BUT NO LATER THAN 60 DAYS AFTER SUCH DATE.  IF
THE SURVIVING SPOUSE DIES AFTER THE PARTICIPANT BUT BEFORE THE LUMP SUM IS PAID
TO THE SURVIVING SPOUSE, THE LUMP SUM SHALL BE PAID TO THE LEGAL REPRESENTATIVE
OF SUCH DECEASED SURVIVING SPOUSE ON OR AS SOON AS ADMINISTRATIVELY FEASIBLE
FOLLOWING THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF THE PARTICIPANT’S
DEATH, BUT NO LATER THAN 60 DAYS AFTER SUCH DATE; OR IF THERE SHALL BE NO SUCH
LEGAL REPRESENTATIVE DULY APPOINTED AND QUALIFIED AT SUCH TIME, THEN TO SUCH
PERSON AS, AT THE DATE OF THE SURVIVING SPOUSE’S DEATH, WOULD BE ENTITLED TO
SHARE IN THE DISTRIBUTION OF SUCH DECEASED SURVIVING SPOUSE’S PERSONAL ESTATE
UNDER THE PROVISIONS OF THE STATUTE GOVERNING THE DESCENT OF INTESTATE PROPERTY
THEN IN FORCE AND EFFECT IN THE STATE OF THE DECEASED SURVIVING SPOUSE’S
RESIDENCE.


 


(B)                                 OTHER BENEFICIARY.  IF THE PARTICIPANT DIES
BEFORE HIS 409A TOP MANAGEMENT RETIREMENT BENEFIT BECOMES PAYABLE AND (1) THE
PARTICIPANT WAS NOT MARRIED AT THE DATE OF DEATH OR (2) THE PARTICIPANT IS
MARRIED BUT HIS SPOUSE HAS CONSENTED TO THE BENEFICIARY DESIGNATION

 

12

--------------------------------------------------------------------------------


 


AS PROVIDED UNDER SECTION 1.3, A LUMP SUM AMOUNT EQUAL TO THE ACTUARIAL
EQUIVALENT OF THE PARTICIPANT’S 409A TOP MANAGEMENT RETIREMENT BENEFIT SHALL BE
PAID TO THE PARTICIPANT’S DESIGNATED BENEFICIARY ON OR AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING THE FIRST DAY OF THE MONTH FOLLOWING THE
DATE OF THE PARTICIPANT’S DEATH, BUT NO LATER THAN 60 DAYS AFTER SUCH DATE.

 

13

--------------------------------------------------------------------------------


 


ARTICLE V


ADMINISTRATION OF THE PLAN


 

5.1                                 Administration by the Company.  The Company,
acting under the supervision of the Compensation Committee, shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof.

 

5.2                                 General Powers of Administration.  All
provisions set forth in the SPX Qualified Plan with respect to the
administrative powers and duties of the Company, expenses of administration, and
procedures for filing claims shall also be applicable with respect to the Plan. 
The Company shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan.

 

5.3                                 409A Compliance.  To the extent any
provision of the Plan or action by the Committee or Company would subject any
Participant to liability for interest or additional taxes under Code
Section 409A, or make Non-409A Top Management Retirement Benefits subject to
Code Section 409A, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.  It is intended that the Plan will
comply with Code Section 409A, and that the Non-409A Top Management Retirement
Benefits be exempt from Code Section 409A coverage, and the Plan shall be
interpreted and construed on a basis consistent with such intent.  The Plan may
be amended in any respect deemed necessary (including retroactively) by the
Committee in order to preserve compliance with Code Section 409A and to maintain
Code Section 409A exemption for the Non-409A Top Management Retirement
Benefits.  For purposes of this Plan with respect to 409A Top Management
Retirement Benefits, a “termination of employment”, “termination”, “retirement”
or “separation from service” (or other similar term having a similar import)
under this Plan shall have the same meaning as a “separation from service” as
defined in Code Section 409A.  The preceding shall not be construed as a
guarantee of any particular tax effect for Plan benefits.

 

14

--------------------------------------------------------------------------------


 


ARTICLE VI


AMENDMENT OR TERMINATION


 

6.1                                 Amendment or Termination.  The Company
reserves the right, subject to Article VIII, to amend or terminate the Plan at
any time.  Any such amendment or termination shall be made pursuant to a
resolution of the Compensation Committee and shall be effective as of the date
of such resolution or as specified therein.

 

6.2                                 Effect of Amendment or Termination.  No
amendment or termination of the Plan shall directly or indirectly deprive any
current or former Participant, Surviving Spouse, or Beneficiary of all or any
portion of any Top Management Retirement Benefit or amount due to such persons,
the payment of which has commenced prior to the effective date of such amendment
or termination, or which is Vested at the time of such amendment or termination
of the Plan.  The Compensation Committee may remove an Employee from
participation as provided in Section 2.2 and Section 2.3.

 

15

--------------------------------------------------------------------------------


 


ARTICLE VII


GENERAL PROVISIONS


 

7.1                                 Funding.  The Plan is intended to constitute
and at all times shall be interpreted and administered so as to qualify as an
unfunded deferred compensation plan for a select group of management and highly
compensated employees under ERISA.  The Plan at all times shall be entirely
unfunded within the meaning of ERISA and the Code and the Company shall not be
required at any time to segregate any assets of the Company for payment of any
benefits hereunder.  No Participant, Surviving Spouse, Beneficiary, or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan and any such Participant,
Surviving Spouse, Beneficiary, or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

 

7.2                                 General Conditions.  Any SPX Qualified Plan
Benefit shall be paid solely in accordance with the terms and conditions of the
SPX Qualified Plan and nothing in this Plan shall operate or be construed in any
way to modify, amend or affect the terms and provisions of the SPX Qualified
Plan.  Any Other Nonqualified Pension Plan shall be paid solely in accordance
with the terms and conditions of such Other Nonqualified Pension Plan and
nothing in this Plan shall operate or be construed in any way to modify, amend
or affect the terms and provisions of any Other Nonqualified Pension Plan.

 

7.3                                 No Guaranty of Benefits.  Nothing contained
in the Plan (or any Plan communication) shall constitute a guaranty by the
Company or any other entity or person that the assets of the Company will be
sufficient to pay any benefit hereunder.

 

7.4                                 No Enlargement of Employee Rights.  No
Participant, Surviving Spouse, or Beneficiary shall have any right to a benefit
under the Plan except in accordance with the terms of the Plan.  Establishment
of the Plan shall not be construed to give any Participant the right to be
retained in the service of the Company, nor to create or confer on any
Participant the right to receive future benefit accruals hereunder with respect
to any future period of service with the Company.  Nothing in the Plan shall
interfere in any way with the right of the Company to terminate a Participant’s
service at any time with or without cause or notice and whether or not such
termination results in any adverse effect on the individual’s interests under
the Plan.

 

7.5                                 Spendthrift Provision.  No interest of any
person or entity in, or right to receive a benefit under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a benefit be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

7.6                                 Applicable Law.  The Plan (including,
without limitation, any rules, regulations, determinations or decisions made by
the Compensation Committee or Company relating to the Plan) shall be construed
and administered exclusively in accordance with applicable federal laws and the
laws of the State of Delaware, without regard to its conflict of laws
principles.

 

7.7                                 Automatic Cashout.  Notwithstanding anything
in the Plan to the contrary, if at the time of benefit commencement, the lump
sum amount which is the Actuarial Equivalent of a Participant’s Top Management
Retirement Benefit is less than $100,000, the Company shall pay such lump sum
amount to the Participant, Surviving Spouse or Beneficiary in a single lump sum
in lieu of any further benefit payments hereunder.  Subject to any six-month
delay in payment (or portion of payment) required by Code Section 409A, such
payment (or applicable portion) shall be made on or as soon as administratively
practicable after the benefit commencement date (or the date required by Code
Section 409A’s six-month delay rule), but not later than 60 days after such
date.

 

7.8                                 Incapacity of Recipient.  If any person
entitled to a benefit payment under the Plan is deemed by the Company to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until claim therefor shall have been made by a duly appointed
guardian or other legal representative of such person, the Company may provide
for such payment or any part thereof to be made to any other person or
institution then contributing toward or providing for the care and maintenance
of such person.  Any such payment shall be deemed

 

16

--------------------------------------------------------------------------------


 

to be a payment for the account of such person and a complete discharge of any
liability of the Company and the Plan therefor.

 

7.9                                 Corporate Successor.  The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the reorganization, merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan, except as set forth in Article VIII.  In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 6.2.

 

7.10                           Unclaimed Benefit.  Each Participant shall keep
the Company informed of his current address and the current address of his
spouse and/or Beneficiary.  The Company shall not be obligated to search for the
whereabouts of any person.  If the location of a Participant is not made known
to the Company within three (3) years after the date on which payment of the
Participant’s Top Management Retirement Benefit may first be made, payment may
be made as though the Participant had died at the end of the three-year period. 
If, within one additional year after such three-year period has elapsed, or,
within three years after the actual death of a Participant, the Company is
unable to locate any Surviving Spouse or Beneficiary of the Participant, then
the Company shall have no further obligation to pay any benefit hereunder to
such Participant, Surviving Spouse, Beneficiary or any other person and such
benefit shall be irrevocably forfeited.

 

7.11                           Limitations on Liability.  Notwithstanding any of
the preceding provisions of the Plan, neither the Company nor any individual
acting as an employee or agent of the Company shall be liable to any
Participant, former Participant, Surviving Spouse, Beneficiary or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.

 

7.12                           Duties of Participants, Beneficiaries, and
Surviving Spouses.  A Participant, Surviving Spouse or Beneficiary shall, as a
condition of receiving benefits under this Plan, be obligated to provide the
Compensation Committee with such information as the Compensation Committee shall
require in order to calculate benefits under this Plan or otherwise administer
the Plan.

 

7.13                           Taxes and Withholding.  As a condition to any
payment or distribution pursuant to the Plan, the Company may require a
Participant (or as applicable, the Surviving Spouse or Beneficiary) to pay such
sum to the Company as may be necessary to discharge its obligations with respect
to any taxes, assessments or other governmental charges imposed on property or
income received by the Participant (or as applicable, the Surviving Spouse or
Beneficiary) thereunder.  The Company may deduct or withhold such sum from any
payment or distribution to the Participant (or as applicable, the Surviving
Spouse or Beneficiary).

 

7.14                           Treatment for other Compensation Purposes. 
Payments received by a Participant (or as applicable, the Surviving Spouse or
Beneficiary) under the Plan shall not be deemed part of a Participant’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws and shall not be included in, nor have any effect on, the determination
of benefits under any other employee benefit plan, contract or similar
arrangement provided by the Company, unless expressly so provided by such other
plan, contract or arrangement.

 

17

--------------------------------------------------------------------------------


 


ARTICLE VIII


CHANGE-OF-CONTROL


 

8.1                                 Benefit Rights Upon Change-of-Control.

 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, IN THE EVENT OF A CHANGE-OF-CONTROL, ALL PARTICIPANTS
SHALL IMMEDIATELY BECOME VESTED IN THEIR ACCRUED BENEFITS UNDER THIS PLAN, AND
THE COMPANY OR ANY SUCCESSOR SHALL BE PROHIBITED FROM AMENDING OR TERMINATING
THE PLAN IN ANY MANNER SO AS TO DEPRIVE, DIRECTLY OR INDIRECTLY, ANY CURRENT OR
FORMER PARTICIPANT, SURVIVING SPOUSE, OR BENEFICIARY OF ALL OR ANY PORTION OF
ANY TOP MANAGEMENT RETIREMENT BENEFIT WHICH HAS COMMENCED PRIOR TO THE EFFECTIVE
DATE OF SUCH AMENDMENT OR TERMINATION, OR WHICH WOULD BE PAYABLE IF THE
PARTICIPANT’S EMPLOYMENT TERMINATED FOR ANY REASON, INCLUDING DEATH, ON SUCH
EFFECTIVE DATE.  FOLLOWING A CHANGE-OF-CONTROL OR 409A CHANGE-OF-CONTROL, NO
ACTION SHALL BE TAKEN UNDER THE PLAN THAT WILL CAUSE ANY NON-409A TOP MANAGEMENT
RETIREMENT BENEFIT TO BE SUBJECT TO CODE SECTION 409A COVERAGE, OR CAUSE ANY
409A TOP MANAGEMENT RETIREMENT BENEFIT TO FAIL TO COMPLY IN ANY RESPECT WITH
CODE SECTION 409A, IN EITHER CASE WITHOUT THE WRITTEN CONSENT OF THE
PARTICIPANT, SURVIVING SPOUSE, OR BENEFICIARY (AS APPLICABLE).


 


(B)                                 (I) EACH PARTICIPANT WHOSE EMPLOYMENT
TERMINATES FOLLOWING A CHANGE-OF-CONTROL, OR (II) IN THE EVENT THAT THE PLAN IS
TERMINATED FOLLOWING A CHANGE-OF-CONTROL, EACH CURRENT OR FORMER PARTICIPANT,
SURVIVING SPOUSE, OR BENEFICIARY, SHALL BE PAID IMMEDIATELY A LUMP SUM AMOUNT
WITH RESPECT TO THE NON-409A TOP MANAGEMENT RETIREMENT BENEFIT (AND WITH RESPECT
TO THE 409A TOP MANAGEMENT RETIREMENT BENEFIT IF SUCH EMPLOYMENT TERMINATES
WITHIN TWO YEARS FOLLOWING A 409A CHANGE-OF-CONTROL OR IF SUCH PLAN (TOGETHER
WITH ANY OTHER DEFERRED COMPENSATION ARRANGEMENTS AS REQUIRED BY CODE
SECTION 409A) TERMINATES).  THIS AMOUNT SHALL BE THE ACTUARIAL EQUIVALENT OF ANY
NON-409A TOP MANAGEMENT RETIREMENT BENEFIT (AND WITH RESPECT TO THE 409A TOP
MANAGEMENT RETIREMENT BENEFIT IF APPLICABLE), THE PAYMENT OF WHICH HAS COMMENCED
PRIOR TO THE EFFECTIVE DATE OF ANY SUCH TERMINATION, OR WHICH WOULD BE PAYABLE
UPON ANY TERMINATION OF EMPLOYMENT OR WHICH WOULD BE PAYABLE IF THE
PARTICIPANT’S EMPLOYMENT TERMINATED ON THE EFFECTIVE DATE OF ANY PLAN
TERMINATION.


 

8.2                                 Definition of Change-of-Control and 409A
Change-of-Control.  For purposes of this Plan, a “Change-of-Control” shall have
the same meaning as set forth in the SPX Corporation Executive Bonus Plan.  For
purposes of this Plan, a “409A Change-of-Control” shall have the same meaning as
set forth in the SPX Corporation Supplemental Individual Account Retirement
Plan.

 

8.3                                 Excess Parachute Payments by the Company.

 


(A)                                  ANYTHING IN THIS PLAN TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF A PARTICIPANT (WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS PLAN OR
OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS SECTION 8.3) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY CODE SECTION 4999 OR IF ANY INTEREST OR PENALTIES ARE INCURRED BY THE
PARTICIPANT WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THEN THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL
PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY THE
PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, THE PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT.

 

18

--------------------------------------------------------------------------------


 


(B)                                 SUBJECT TO THE PROVISIONS OF
PARAGRAPH (C) BELOW, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SECTION 8.3, INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE
AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING
AT SUCH DETERMINATION, SHALL BE MADE BY THE ACCOUNTING FIRM WHICH IS THEN
SERVING AS THE AUDITORS FOR THE COMPANY (THE “ACCOUNTING FIRM”), WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND THE PARTICIPANT
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE PARTICIPANT
THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUIRED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE-OF-CONTROL, THE
PARTICIPANT SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE
THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE
REFERRED TO AS THE “ACCOUNTING FIRM” HEREUNDER).  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENTS, AS
DETERMINED PURSUANT TO THIS SECTION 8.3, SHALL BE PAID BY THE COMPANY TO THE
PARTICIPANT WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S
DETERMINATION, BUT SHALL BE PAID NO LATER THAN THE END OF THE PARTICIPANT’S
TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE
PARTICIPANT REMITS THE RELATED TAXES.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE PARTICIPANT, IT SHALL FURNISH THE PARTICIPANT WITH
A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE PARTICIPANT’S
APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR SIMILAR PENALTY.  ANY GOOD FAITH DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND THE PARTICIPANT.  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF CODE SECTION 4999 AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
PARAGRAPH (C) BELOW, AND THE PARTICIPANT THEREAFTER IS REQUIRED TO MAKE A
PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY THE COMPANY TO OR FOR THE BENEFIT OF THE PARTICIPANT, BUT SHALL BE PAID NO
LATER THAN THE END OF THE PARTICIPANT’S TAXABLE YEAR NEXT FOLLOWING THE
PARTICIPANT’S TAXABLE YEAR IN WHICH THE PARTICIPANT REMITS THE RELATED TAXES. 
FURTHER, SUCH UNDERPAYMENT SHALL INCLUDE ALL INTEREST AND PENALTIES ASSESSED TO
THE PARTICIPANT FOR THE FAILURE TO REPORT AND PAY THE EXCISE TAX ON
PARTICIPANT’S INCOME TAX RETURN AND SHALL PLACE PARTICIPANT IN A POSITION AS IF
SUCH UNDERPAYMENT AND ASSOCIATED EXCISE TAX WERE PROPERLY REPORTED AND PAID.


 


(C)                                  THE PARTICIPANT SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN FIFTEEN (15) BUSINESS
DAYS AFTER THE PARTICIPANT IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL
APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM
IS REQUESTED TO BE PAID.  THE PARTICIPANT SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE THIRTY (30)-DAY PERIOD FOLLOWING THE DATE ON WHICH THE
PARTICIPANT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON
THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
COMPANY NOTIFIES THE PARTICIPANT IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE PARTICIPANT SHALL:


 

(I)            GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

 

(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

19

--------------------------------------------------------------------------------


 

(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM, AND

 

(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provision of this
paragraph (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner; and the Participant agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant on an interest-free basis and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


 


(D)                                 IF, AFTER THE RECEIPT BY THE PARTICIPANT OF
AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO PARAGRAPH (C) ABOVE, THE
PARTICIPANT BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM,
THE PARTICIPANT SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS
OF SAID PARAGRAPH (C)) PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND
(TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON, AFTER TAXES APPLICABLE
THERETO).  IF, AFTER THE RECEIPT BY THE PARTICIPANT OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SAID PARAGRAPH (C), A DETERMINATION IS MADE THAT THE
PARTICIPANT SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE COMPANY DOES NOT NOTIFY THE PARTICIPANT IN WRITING OF ITS INTENT TO CONTEST
SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID (PROVIDED THAT SUCH FORGIVENESS SHALL BE MADE NO LATER THAN THE END OF
THE PARTICIPANT’S TAXABLE YEAR NEXT FOLLOWING THE PARTICIPANT’S TAXABLE YEAR IN
WHICH THE PARTICIPANT REMITS THE RELATED TAXES); AND THE AMOUNT OF SUCH ADVANCE
SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED
TO BE PAID.

 

20

--------------------------------------------------------------------------------


 


ARTICLE IX


SPECIAL PROVISIONS


 

The Company may determine to provide special benefits for any Participant as set
forth in separate documents which may be appended hereto.  To the extent that
the Company has so determined, the Participant shall be entitled to the benefits
provided in such documents, and to the extent that there is any inconsistency
between this Plan and such document, and subject to Section 5.3, such other
document will govern.

 

21

--------------------------------------------------------------------------------


 

Appendix A

 

Special Provisions for Peter M. Turner, Donald H. Johnson and

A. David Joseph (Group “A” Participants)

 

The retirement benefits accrued by Group A Participants under the Plan shall be
governed and calculated in accordance with Plan provisions, except that:

 


(A)                                  1994 BENEFIT AMOUNT.  WITHOUT REGARD TO THE
FORMULA SET FORTH IN SECTION 3.1(A), THE EARLY RETIREMENT BENEFIT PAYABLE UNDER
ARTICLE III OF THE PLAN DURING THE 1994 CALENDAR YEAR SHALL BE:


 

(I)            THE GROUP A PARTICIPANT’S TOTAL MONTHLY SALARY, EXCLUDING
BONUSES, FRINGE BENEFITS AND OTHER SPECIAL COMPENSATION, IN THE MONTH PRIOR TO
HIS EARLY RETIREMENT DATE, LESS

 

(II)           THE GROUP A PARTICIPANT’S SPX QUALIFIED PLAN BENEFIT AND ANY
BENEFIT FROM SUCH GROUP A PARTICIPANT’S FORMER EMPLOYER’S TAX QUALIFIED DEFINED
BENEFIT PLAN (IF ANY),

 

all determined as of the Participant’s Early Retirement Date.

 


(B)                                 BENEFIT AMOUNT FOR YEARS AFTER 1994.  THE
EARLY RETIREMENT BENEFIT PAYABLE TO GROUP A PARTICIPANTS UNDER THE PLAN FOR
YEARS AFTER 1994 SHALL BE CALCULATED IN ACCORDANCE WITH THE FORMULA CONTAINED IN
SECTION 3.1(A) AND ALL OTHER PLAN PROVISIONS, USING THE DEFINITION OF FINAL
AVERAGE PAY CONTAINED IN SECTION 1.11 OF THE PLAN, OR, IF GREATER:


 

(I)            THE AMOUNT OF THE GROUP A PARTICIPANT’S 1993 COMPENSATION DIVIDED
BY 12, USING THE DEFINITION OF COMPENSATION CONTAINED IN THE SECOND TO THE LAST
PARAGRAPH OF SECTION 2.1(K) OF THE SPX QUALIFIED PLAN; OR

 

(II)           THE AMOUNT OF THE GROUP A PARTICIPANT’S 1994 COMPENSATION DIVIDED
BY 12, USING THE DEFINITION OF COMPENSATION CONTAINED IN THE SECOND TO LAST
PARAGRAPH OF SECTION 2.1(K) OF THE SPX QUALIFIED PLAN.

 

22

--------------------------------------------------------------------------------


 

Appendix B

 

Special Provisions for Budd Werner and Curt Atkisson (“Group B Participants”)

 

The retirement benefits accrued by Group B Participants under the Plan shall be
governed and calculated in accordance with Plan provisions, except that:

 


(A)                                  CONTINUOUS SERVICE.  FOR PURPOSES OF
CALCULATING CONTINUOUS SERVICE FOR EACH GROUP B PARTICIPANT UNDER SECTION 1.8 OF
THE PLAN, ONE ADDITIONAL YEAR OF SERVICE WILL BE ADDED TO SUCH PARTICIPANT’S
CONTINUOUS SERVICE.


 


(B)                                 FINAL AVERAGE PAY.  FOR PURPOSES OF
CALCULATING FINAL AVERAGE PAY FOR EACH GROUP B PARTICIPANT UNDER SECTION 1.11 OF
THE PLAN, THE AVERAGE MONTHLY PAY OF THE GROUP B PARTICIPANT FOR THE HIGHEST TWO
OUT OF THE LAST FIVE CALENDAR YEARS OF COMPANY EMPLOYMENT SHALL BE USED IN SUCH
DETERMINATION INSTEAD OF SUCH PAY FOR THE HIGHEST THREE OUT OF THE LAST TEN
CALENDAR YEARS OF COMPANY EMPLOYMENT.

 

23

--------------------------------------------------------------------------------


 

Appendix C

 

Special Provisions for Dale Johnson

 

The retirement benefit accrued by Dale Johnson under the Plan shall be governed
and calculated in accordance with Plan provisions, except that pursuant to the
provisions of Section 3.2(a)(2) of the Plan, the Compensation Committee shall
waive any early retirement payment reductions otherwise applicable with respect
to benefits payable to him under the Plan on or after the date that Mr. Johnson
reaches age 60.  Any benefit payable under the Plan to Mr. Johnson prior to the
date that he reaches age 60 shall be reduced in accordance with the provisions
of Section 3.2(a).

 

24

--------------------------------------------------------------------------------


 

Appendix D

 

Special Provisions for David Reynolds

 

David Reynolds shall receive benefits in accordance with Plan provisions, except
that:

 


(A)                                  BRIDGE BENEFIT.  A MONTHLY BRIDGE BENEFIT
SHALL BE PAID IN THE AMOUNT OF $5,834.00 FROM JULY 1, 1995 THROUGH DECEMBER 31,
2000, OR SUCH SHORTER PERIOD AS MR. REYNOLDS MAY LIVE.  IN THE EVENT OF HIS
DEATH PRIOR TO DECEMBER 31, 2000, HIS SURVIVING SPOUSE, IF ANY, SHALL RECEIVE
THE PLAN’S SURVIVING SPOUSE PENSION.


 


(B)                                 EARLY RETIREMENT DATE.  ON SEPTEMBER 1, 2001
(AGE 62), MR. REYNOLDS MAY COMMENCE TO RECEIVE HIS UNREDUCED BENEFIT FROM THIS
PLAN, AS IF HE HAD RETIRED FROM ACTIVE EMPLOYMENT WITH THE COMPANY AT THAT
DATE.  MR. REYNOLDS MAY ELECT TO HAVE BENEFITS BEGIN AS EARLY AS JANUARY 1,
2001, SUBJECT TO THE PLAN’S USUAL REDUCTIONS FOR BENEFIT COMMENCEMENT PRIOR TO
AGE 62.

 

25

--------------------------------------------------------------------------------


 

Appendix E

 

Special Provisions for John Tyson

 

The retirement benefit accrued by John Tyson under the Plan upon his retirement
on December 31, 1997 shall be a lifetime annuity of $100,000 per year, less his
SPX Qualified Plan Benefit and any adjustment required for the selection of any
optional form of benefit.

 

26

--------------------------------------------------------------------------------


 

Appendix F

 

Special Provisions for Fred Florjancic

 

Fred Florjancic will be treated as though he were a participant in the SPX
Qualified Plan for purposes of determining the eligibility for benefits and the
amount of benefits under this Plan.

 

27

--------------------------------------------------------------------------------


 

Appendix G

 

Special Provisions for Jay Caraviello and William Griffiths

 

Jay Caraviello and William Griffiths will be treated as though they were
participants in this Plan beginning as of February 27, 2003, the date they were
named officers of SPX Corporation (i.e. Continuous Service shall commence as of
such date) for purposes of determining the amount of benefits payable to them
under this Plan.

 

28

--------------------------------------------------------------------------------


 

Appendix H

 

Special Provisions for Ross Bricker

 

Ross Bricker will be treated as though he were a participant in the SPX
Qualified Plan for purposes of determining the eligibility for benefits and the
amount of benefits under this Plan.

 

29

--------------------------------------------------------------------------------


 

Appendix I

 

Special Provisions for Don L. Canterna and David A. Kowalski

 

Don L. Canterna and David A. Kowalski will be treated as though they were
participants in this Plan beginning on August 24, 2005, the date they were named
officers of SPX Corporation (i.e., Continuous Service shall commence as of such
date) for purposes of determining the amount of benefits payable to them under
this Plan.

 

30

--------------------------------------------------------------------------------


 

Appendix J

 

Special Provisions for Kevin Lilly

 

Kevin Lilly will be treated (i) as though he were a participant in this Plan
beginning on January 1, 2006, the date he was named an officer of SPX
Corporation (i.e., Continuous Service shall commence as of such date) for
purposes of determining the amount of benefits payable to him under this Plan
and (ii) as though he were a participant in the SPX Qualified Plan for purposes
of determining the eligibility for benefits and the amount of benefits under the
Plan.

 

31

--------------------------------------------------------------------------------


 

Appendix K

 

Special Provisions for Sharon K. Jenkins

 

Sharon K. Jenkins will be treated (i) as though she were a participant in this
Plan beginning on October 2, 2006, the date she was named an officer of SPX
Corporation (i.e., Continuous Service shall commence as of such date) for
purposes of determining the amount of benefits payable to her under this Plan
and (ii) as though she were a participant in the SPX Qualified Plan for purposes
of determining the eligibility for benefits and the amount of benefits under the
Plan.

 

32

--------------------------------------------------------------------------------


 

Appendix L

 

Special Provisions for James A. Peters

 

James A. Peters will be treated as though he were a participant in this Plan
beginning on December 13, 2006, the date he was named an officer of SPX
Corporation (i.e., Continuous Service shall commence as of such date) for
purposes of determining the amount of benefits payable to him under this Plan.

 

33

--------------------------------------------------------------------------------


 

Appendix M

 

Special Provisions for Leslie S. Powell

 

Leslie S. Powell will be treated (i) as though he were a participant in this
Plan beginning on January 31, 2008, the date he was named an officer of SPX
Corporation (i.e., Continuous Service shall commence as of such date) for
purposes of determining the amount of benefits payable to him under this Plan
and (ii) as though he were a participant in the SPX Qualified Plan for purposes
of determining the eligibility for benefits and the amount of benefits under the
Plan.

 

34

--------------------------------------------------------------------------------


 

Appendix N

 

Special Provisions for Jeremy W. Smeltser and J. Michael Whitted

 

Jeremy W. Smeltser and J. Michael Whitted will be treated (i) as though they
were participants in this Plan beginning on April 22, 2009, the date they were
named officers of SPX Corporation (i.e., Continuous Service shall commence as of
such date) for purposes of determining the amount of benefits payable to them
under this Plan, (ii)  as though their Continuous Service commenced as of
April 22, 2009 for purposes of determining whether they are Vested under this
Plan, and (iii) as though they were participants in the SPX Qualified Plan for
purposes of determining the amount of benefits under the Plan.

 

35

--------------------------------------------------------------------------------


 

Appendix O

 

Special Provisions for Drew T. Ladau

 

If Drew T. Ladau is an Employee of the Company on January 1, 2010, he will
become a participant in this Plan effective as of January 1, 2010, and he will
be treated effective as of January 1, 2010 as though his Continuous Service
commenced on April 22, 2009, the date he was named an officer of SPX
Corporation, for purposes of determining the amount of benefits payable to him
under this Plan and for purposes of determining whether he is Vested under this
Plan.

 

36

--------------------------------------------------------------------------------


 

TABLE A

 

Table A

Factors to Convert a 100% Joint and Survivor Annuity to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0486

 

1.0469

 

1.0451

 

1.0434

 

1.0417

 

1.0400

 

1.0383

 

1.0367

 

1.0351

 

1.0336

 

21

 

1.0524

 

1.0506

 

1.0487

 

1.0469

 

1.0451

 

1.0433

 

1.0415

 

1.0398

 

1.0381

 

1.0364

 

22

 

1.0565

 

1.0546

 

1.0526

 

1.0507

 

1.0487

 

1.0468

 

1.0450

 

1.0431

 

1.0413

 

1.0395

 

23

 

1.0609

 

1.0589

 

1.0568

 

1.0547

 

1.0527

 

1.0507

 

1.0487

 

1.0467

 

1.0448

 

1.0429

 

24

 

1.0656

 

1.0635

 

1.0613

 

1.0591

 

1.0570

 

1.0548

 

1.0527

 

1.0506

 

1.0486

 

1.0465

 

25

 

1.0707

 

1.0684

 

1.0661

 

1.0639

 

1.0616

 

1.0593

 

1.0571

 

1.0549

 

1.0527

 

1.0505

 

26

 

1.0761

 

1.0737

 

1.0713

 

1.0689

 

1.0665

 

1.0642

 

1.0618

 

1.0594

 

1.0571

 

1.0548

 

27

 

1.0819

 

1.0794

 

1.0769

 

1.0744

 

1.0719

 

1.0694

 

1.0668

 

1.0644

 

1.0619

 

1.0594

 

28

 

1.0880

 

1.0855

 

1.0828

 

1.0802

 

1.0776

 

1.0749

 

1.0723

 

1.0697

 

1.0670

 

1.0644

 

29

 

1.0946

 

1.0919

 

1.0892

 

1.0865

 

1.0837

 

1.0809

 

1.0782

 

1.0754

 

1.0726

 

1.0699

 

30

 

1.1017

 

1.0989

 

1.0960

 

1.0932

 

1.0903

 

1.0874

 

1.0845

 

1.0816

 

1.0786

 

1.0757

 

31

 

1.1092

 

1.1063

 

1.1033

 

1.1003

 

1.0973

 

1.0943

 

1.0912

 

1.0882

 

1.0851

 

1.0820

 

32

 

1.1172

 

1.1142

 

1.1111

 

1.1080

 

1.1049

 

1.1017

 

1.0985

 

1.0953

 

1.0921

 

1.0888

 

33

 

1.1257

 

1.1226

 

1.1194

 

1.1162

 

1.1129

 

1.1096

 

1.1063

 

1.1029

 

1.0995

 

1.0961

 

34

 

1.1347

 

1.1315

 

1.1283

 

1.1249

 

1.1215

 

1.1181

 

1.1146

 

1.1111

 

1.1076

 

1.1040

 

35

 

1.1444

 

1.1411

 

1.1377

 

1.1342

 

1.1307

 

1.1272

 

1.1235

 

1.1199

 

1.1162

 

1.1125

 

36

 

1.1547

 

1.1513

 

1.1478

 

1.1442

 

1.1406

 

1.1369

 

1.1331

 

1.1293

 

1.1254

 

1.1215

 

37

 

1.1656

 

1.1621

 

1.1585

 

1.1548

 

1.1510

 

1.1472

 

1.1433

 

1.1393

 

1.1353

 

1.1312

 

38

 

1.1773

 

1.1737

 

1.1699

 

1.1661

 

1.1622

 

1.1583

 

1.1542

 

1.1501

 

1.1459

 

1.1417

 

39

 

1.1897

 

1.1860

 

1.1821

 

1.1782

 

1.1742

 

1.1701

 

1.1659

 

1.1616

 

1.1572

 

1.1528

 

40

 

1.2029

 

1.1991

 

1.1951

 

1.1911

 

1.1869

 

1.1827

 

1.1783

 

1.1739

 

1.1694

 

1.1648

 

41

 

1.2170

 

1.2130

 

1.2090

 

1.2048

 

1.2005

 

1.1961

 

1.1916

 

1.1871

 

1.1824

 

1.1776

 

42

 

1.2320

 

1.2279

 

1.2237

 

1.2194

 

1.2150

 

1.2105

 

1.2059

 

1.2011

 

1.1963

 

1.1913

 

43

 

1.2478

 

1.2437

 

1.2394

 

1.2350

 

1.2304

 

1.2257

 

1.2210

 

1.2161

 

1.2110

 

1.2059

 

44

 

1.2647

 

1.2604

 

1.2560

 

1.2514

 

1.2467

 

1.2419

 

1.2370

 

1.2319

 

1.2267

 

1.2214

 

45

 

1.2825

 

1.2781

 

1.2735

 

1.2689

 

1.2640

 

1.2591

 

1.2540

 

1.2488

 

1.2434

 

1.2379

 

46

 

1.3012

 

1.2967

 

1.2921

 

1.2873

 

1.2823

 

1.2772

 

1.2720

 

1.2666

 

1.2611

 

1.2554

 

47

 

1.3211

 

1.3165

 

1.3117

 

1.3067

 

1.3016

 

1.2964

 

1.2910

 

1.2854

 

1.2797

 

1.2739

 

48

 

1.3420

 

1.3373

 

1.3324

 

1.3273

 

1.3221

 

1.3167

 

1.3111

 

1.3054

 

1.2995

 

1.2934

 

49

 

1.3641

 

1.3593

 

1.3542

 

1.3490

 

1.3436

 

1.3381

 

1.3324

 

1.3265

 

1.3204

 

1.3141

 

50

 

1.3875

 

1.3825

 

1.3773

 

1.3720

 

1.3664

 

1.3607

 

1.3548

 

1.3488

 

1.3425

 

1.3360

 

51

 

1.4122

 

1.4070

 

1.4017

 

1.3962

 

1.3905

 

1.3847

 

1.3786

 

1.3724

 

1.3659

 

1.3593

 

52

 

1.4383

 

1.4330

 

1.4276

 

1.4219

 

1.4161

 

1.4100

 

1.4038

 

1.3974

 

1.3907

 

1.3838

 

53

 

1.4659

 

1.4605

 

1.4549

 

1.4491

 

1.4431

 

1.4369

 

1.4305

 

1.4239

 

1.4170

 

1.4099

 

54

 

1.4953

 

1.4897

 

1.4840

 

1.4780

 

1.4718

 

1.4654

 

1.4588

 

1.4520

 

1.4450

 

1.4377

 

55

 

1.5264

 

1.5207

 

1.5148

 

1.5087

 

1.5023

 

1.4958

 

1.4890

 

1.4819

 

1.4747

 

1.4672

 

56

 

1.5596

 

1.5538

 

1.5477

 

1.5414

 

1.5349

 

1.5281

 

1.5211

 

1.5138

 

1.5063

 

1.4986

 

57

 

1.5950

 

1.5890

 

1.5828

 

1.5763

 

1.5695

 

1.5626

 

1.5554

 

1.5479

 

1.5402

 

1.5322

 

58

 

1.6329

 

1.6267

 

1.6203

 

1.6136

 

1.6067

 

1.5995

 

1.5920

 

1.5843

 

1.5764

 

1.5681

 

59

 

1.6735

 

1.6671

 

1.6605

 

1.6536

 

1.6464

 

1.6390

 

1.6314

 

1.6234

 

1.6152

 

1.6067

 

60

 

1.7171

 

1.7105

 

1.7036

 

1.6965

 

1.6892

 

1.6815

 

1.6736

 

1.6654

 

1.6569

 

1.6481

 

61

 

1.7639

 

1.7571

 

1.7501

 

1.7427

 

1.7351

 

1.7273

 

1.7191

 

1.7106

 

1.7018

 

1.6927

 

62

 

1.8144

 

1.8073

 

1.8001

 

1.7925

 

1.7846

 

1.7765

 

1.7680

 

1.7593

 

1.7502

 

1.7407

 

63

 

1.8687

 

1.8614

 

1.8539

 

1.8461

 

1.8379

 

1.8295

 

1.8208

 

1.8117

 

1.8023

 

1.7925

 

64

 

1.9271

 

1.9196

 

1.9118

 

1.9037

 

1.8953

 

1.8866

 

1.8775

 

1.8681

 

1.8584

 

1.8482

 

65

 

1.9900

 

1.9822

 

1.9741

 

1.9657

 

1.9570

 

1.9480

 

1.9386

 

1.9288

 

1.9187

 

1.9082

 

66

 

2.0574

 

2.0493

 

2.0409

 

2.0322

 

2.0232

 

2.0138

 

2.0040

 

1.9939

 

1.9834

 

1.9725

 

67

 

2.1294

 

2.1210

 

2.1123

 

2.1033

 

2.0939

 

2.0841

 

2.0740

 

2.0635

 

2.0525

 

2.0412

 

68

 

2.2066

 

2.1979

 

2.1888

 

2.1794

 

2.1697

 

2.1595

 

2.1490

 

2.1381

 

2.1267

 

2.1149

 

69

 

2.2900

 

2.2809

 

2.2715

 

2.2617

 

2.2516

 

2.2410

 

2.2301

 

2.2187

 

2.2068

 

2.1946

 

70

 

2.3806

 

2.3711

 

2.3613

 

2.3511

 

2.3406

 

2.3296

 

2.3181

 

2.3062

 

2.2939

 

2.2811

 

 

37

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0321

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0203

 

21

 

1.0348

 

1.0332

 

1.0317

 

1.0302

 

1.0287

 

1.0273

 

1.0259

 

1.0246

 

1.0233

 

1.0221

 

22

 

1.0378

 

1.0361

 

1.0344

 

1.0328

 

1.0312

 

1.0297

 

1.0282

 

1.0267

 

1.0254

 

1.0240

 

23

 

1.0410

 

1.0392

 

1.0374

 

1.0356

 

1.0339

 

1.0323

 

1.0307

 

1.0291

 

1.0276

 

1.0262

 

24

 

1.0445

 

1.0426

 

1.0406

 

1.0388

 

1.0369

 

1.0351

 

1.0334

 

1.0317

 

1.0301

 

1.0285

 

25

 

1.0483

 

1.0462

 

1.0442

 

1.0422

 

1.0402

 

1.0383

 

1.0364

 

1.0346

 

1.0328

 

1.0311

 

26

 

1.0525

 

1.0502

 

1.0480

 

1.0459

 

1.0438

 

1.0417

 

1.0397

 

1.0377

 

1.0358

 

1.0340

 

27

 

1.0570

 

1.0546

 

1.0522

 

1.0499

 

1.0476

 

1.0454

 

1.0433

 

1.0411

 

1.0391

 

1.0371

 

28

 

1.0619

 

1.0593

 

1.0568

 

1.0543

 

1.0519

 

1.0495

 

1.0472

 

1.0449

 

1.0427

 

1.0405

 

29

 

1.0671

 

1.0644

 

1.0617

 

1.0591

 

1.0565

 

1.0539

 

1.0514

 

1.0490

 

1.0466

 

1.0443

 

30

 

1.0728

 

1.0700

 

1.0671

 

1.0643

 

1.0615

 

1.0588

 

1.0561

 

1.0534

 

1.0509

 

1.0484

 

31

 

1.0790

 

1.0759

 

1.0729

 

1.0699

 

1.0669

 

1.0640

 

1.0611

 

1.0583

 

1.0556

 

1.0528

 

32

 

1.0856

 

1.0824

 

1.0792

 

1.0760

 

1.0728

 

1.0697

 

1.0667

 

1.0636

 

1.0607

 

1.0578

 

33

 

1.0927

 

1.0893

 

1.0860

 

1.0826

 

1.0792

 

1.0759

 

1.0726

 

1.0694

 

1.0662

 

1.0631

 

34

 

1.1004

 

1.0969

 

1.0933

 

1.0897

 

1.0862

 

1.0826

 

1.0791

 

1.0757

 

1.0723

 

1.0689

 

35

 

1.1087

 

1.1049

 

1.1012

 

1.0974

 

1.0936

 

1.0899

 

1.0862

 

1.0825

 

1.0789

 

1.0753

 

36

 

1.1176

 

1.1136

 

1.1097

 

1.1057

 

1.1017

 

1.0978

 

1.0938

 

1.0899

 

1.0860

 

1.0822

 

37

 

1.1271

 

1.1230

 

1.1188

 

1.1146

 

1.1104

 

1.1063

 

1.1021

 

1.0979

 

1.0938

 

1.0897

 

38

 

1.1374

 

1.1330

 

1.1287

 

1.1243

 

1.1199

 

1.1154

 

1.1110

 

1.1066

 

1.1023

 

1.0979

 

39

 

1.1484

 

1.1438

 

1.1392

 

1.1346

 

1.1300

 

1.1253

 

1.1207

 

1.1160

 

1.1114

 

1.1068

 

40

 

1.1601

 

1.1554

 

1.1506

 

1.1458

 

1.1409

 

1.1360

 

1.1311

 

1.1262

 

1.1213

 

1.1164

 

41

 

1.1728

 

1.1678

 

1.1628

 

1.1578

 

1.1527

 

1.1475

 

1.1424

 

1.1372

 

1.1320

 

1.1268

 

42

 

1.1863

 

1.1811

 

1.1759

 

1.1707

 

1.1653

 

1.1599

 

1.1545

 

1.1490

 

1.1436

 

1.1381

 

43

 

1.2007

 

1.1953

 

1.1899

 

1.1844

 

1.1788

 

1.1732

 

1.1675

 

1.1618

 

1.1560

 

1.1502

 

44

 

1.2160

 

1.2105

 

1.2048

 

1.1991

 

1.1933

 

1.1874

 

1.1814

 

1.1754

 

1.1693

 

1.1632

 

45

 

1.2323

 

1.2265

 

1.2207

 

1.2147

 

1.2086

 

1.2025

 

1.1962

 

1.1899

 

1.1836

 

1.1772

 

46

 

1.2496

 

1.2436

 

1.2375

 

1.2313

 

1.2250

 

1.2186

 

1.2121

 

1.2054

 

1.1988

 

1.1920

 

47

 

1.2678

 

1.2617

 

1.2554

 

1.2489

 

1.2424

 

1.2357

 

1.2289

 

1.2220

 

1.2150

 

1.2079

 

48

 

1.2872

 

1.2808

 

1.2743

 

1.2676

 

1.2608

 

1.2538

 

1.2467

 

1.2395

 

1.2322

 

1.2248

 

49

 

1.3077

 

1.3011

 

1.2944

 

1.2874

 

1.2803

 

1.2731

 

1.2657

 

1.2582

 

1.2506

 

1.2428

 

50

 

1.3294

 

1.3226

 

1.3156

 

1.3084

 

1.3011

 

1.2936

 

1.2859

 

1.2781

 

1.2701

 

1.2620

 

51

 

1.3524

 

1.3454

 

1.3381

 

1.3307

 

1.3231

 

1.3153

 

1.3073

 

1.2992

 

1.2909

 

1.2824

 

52

 

1.3768

 

1.3695

 

1.3620

 

1.3543

 

1.3465

 

1.3384

 

1.3301

 

1.3216

 

1.3130

 

1.3042

 

53

 

1.4027

 

1.3951

 

1.3874

 

1.3795

 

1.3713

 

1.3629

 

1.3543

 

1.3455

 

1.3365

 

1.3274

 

54

 

1.4301

 

1.4224

 

1.4144

 

1.4062

 

1.3977

 

1.3890

 

1.3801

 

1.3710

 

1.3617

 

1.3521

 

55

 

1.4594

 

1.4514

 

1.4431

 

1.4346

 

1.4259

 

1.4169

 

1.4077

 

1.3982

 

1.3885

 

1.3785

 

56

 

1.4906

 

1.4823

 

1.4738

 

1.4650

 

1.4560

 

1.4466

 

1.4371

 

1.4272

 

1.4172

 

1.4068

 

57

 

1.5239

 

1.5154

 

1.5066

 

1.4975

 

1.4881

 

1.4785

 

1.4685

 

1.4583

 

1.4479

 

1.4371

 

58

 

1.5596

 

1.5508

 

1.5417

 

1.5323

 

1.5226

 

1.5126

 

1.5023

 

1.4917

 

1.4808

 

1.4697

 

59

 

1.5979

 

1.5887

 

1.5793

 

1.5696

 

1.5596

 

1.5492

 

1.5385

 

1.5276

 

1.5163

 

1.5047

 

60

 

1.6390

 

1.6296

 

1.6198

 

1.6098

 

1.5994

 

1.5886

 

1.5776

 

1.5662

 

1.5544

 

1.5424

 

61

 

1.6833

 

1.6735

 

1.6634

 

1.6530

 

1.6422

 

1.6311

 

1.6196

 

1.6078

 

1.5956

 

1.5830

 

62

 

1.7310

 

1.7209

 

1.7104

 

1.6996

 

1.6884

 

1.6769

 

1.6650

 

1.6527

 

1.6400

 

1.6270

 

63

 

1.7824

 

1.7719

 

1.7611

 

1.7499

 

1.7383

 

1.7263

 

1.7139

 

1.7011

 

1.6879

 

1.6743

 

64

 

1.8378

 

1.8269

 

1.8156

 

1.8040

 

1.7919

 

1.7795

 

1.7666

 

1.7533

 

1.7396

 

1.7255

 

65

 

1.8973

 

1.8860

 

1.8743

 

1.8622

 

1.8497

 

1.8368

 

1.8234

 

1.8095

 

1.7952

 

1.7805

 

66

 

1.9612

 

1.9495

 

1.9373

 

1.9247

 

1.9117

 

1.8982

 

1.8843

 

1.8699

 

1.8550

 

1.8396

 

67

 

2.0295

 

2.0173

 

2.0046

 

1.9915

 

1.9780

 

1.9640

 

1.9494

 

1.9344

 

1.9189

 

1.9029

 

68

 

2.1027

 

2.0900

 

2.0768

 

2.0632

 

2.0491

 

2.0345

 

2.0193

 

2.0037

 

1.9875

 

1.9708

 

69

 

2.1818

 

2.1686

 

2.1549

 

2.1407

 

2.1260

 

2.1107

 

2.0949

 

2.0786

 

2.0617

 

2.0442

 

70

 

2.2678

 

2.2540

 

2.2397

 

2.2249

 

2.2095

 

2.1936

 

2.1771

 

2.1600

 

2.1423

 

2.1241

 

 

38

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0192

 

1.0182

 

1.0172

 

1.0162

 

1.0153

 

1.0144

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

21

 

1.0209

 

1.0198

 

1.0187

 

1.0176

 

1.0166

 

1.0156

 

1.0147

 

1.0139

 

1.0130

 

1.0122

 

22

 

1.0227

 

1.0215

 

1.0203

 

1.0192

 

1.0181

 

1.0170

 

1.0160

 

1.0151

 

1.0141

 

1.0133

 

23

 

1.0248

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0185

 

1.0174

 

1.0164

 

1.0154

 

1.0144

 

24

 

1.0270

 

1.0255

 

1.0241

 

1.0228

 

1.0215

 

1.0202

 

1.0190

 

1.0179

 

1.0168

 

1.0157

 

25

 

1.0295

 

1.0279

 

1.0263

 

1.0249

 

1.0234

 

1.0221

 

1.0208

 

1.0195

 

1.0183

 

1.0172

 

26

 

1.0322

 

1.0304

 

1.0288

 

1.0272

 

1.0256

 

1.0241

 

1.0227

 

1.0213

 

1.0200

 

1.0188

 

27

 

1.0351

 

1.0333

 

1.0315

 

1.0297

 

1.0280

 

1.0264

 

1.0248

 

1.0233

 

1.0219

 

1.0206

 

28

 

1.0384

 

1.0364

 

1.0344

 

1.0325

 

1.0307

 

1.0289

 

1.0272

 

1.0256

 

1.0240

 

1.0225

 

29

 

1.0420

 

1.0398

 

1.0377

 

1.0356

 

1.0336

 

1.0317

 

1.0298

 

1.0280

 

1.0263

 

1.0247

 

30

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

1.0368

 

1.0347

 

1.0327

 

1.0308

 

1.0289

 

1.0271

 

31

 

1.0502

 

1.0476

 

1.0451

 

1.0427

 

1.0404

 

1.0381

 

1.0359

 

1.0338

 

1.0318

 

1.0298

 

32

 

1.0549

 

1.0521

 

1.0494

 

1.0468

 

1.0443

 

1.0418

 

1.0394

 

1.0371

 

1.0349

 

1.0328

 

33

 

1.0600

 

1.0571

 

1.0541

 

1.0513

 

1.0486

 

1.0459

 

1.0433

 

1.0408

 

1.0384

 

1.0361

 

34

 

1.0657

 

1.0624

 

1.0593

 

1.0562

 

1.0533

 

1.0504

 

1.0476

 

1.0448

 

1.0422

 

1.0397

 

35

 

1.0718

 

1.0683

 

1.0649

 

1.0616

 

1.0584

 

1.0553

 

1.0523

 

1.0493

 

1.0465

 

1.0437

 

36

 

1.0785

 

1.0748

 

1.0711

 

1.0676

 

1.0641

 

1.0607

 

1.0574

 

1.0542

 

1.0511

 

1.0481

 

37

 

1.0857

 

1.0818

 

1.0779

 

1.0740

 

1.0703

 

1.0666

 

1.0631

 

1.0596

 

1.0563

 

1.0530

 

38

 

1.0936

 

1.0894

 

1.0852

 

1.0811

 

1.0771

 

1.0731

 

1.0693

 

1.0655

 

1.0619

 

1.0584

 

39

 

1.1022

 

1.0977

 

1.0932

 

1.0888

 

1.0845

 

1.0803

 

1.0761

 

1.0721

 

1.0681

 

1.0643

 

40

 

1.1115

 

1.1067

 

1.1019

 

1.0972

 

1.0926

 

1.0880

 

1.0836

 

1.0792

 

1.0750

 

1.0708

 

41

 

1.1217

 

1.1165

 

1.1114

 

1.1064

 

1.1014

 

1.0966

 

1.0918

 

1.0871

 

1.0825

 

1.0780

 

42

 

1.1326

 

1.1272

 

1.1218

 

1.1164

 

1.1111

 

1.1058

 

1.1007

 

1.0956

 

1.0907

 

1.0858

 

43

 

1.1444

 

1.1386

 

1.1329

 

1.1272

 

1.1215

 

1.1159

 

1.1104

 

1.1050

 

1.0996

 

1.0944

 

44

 

1.1571

 

1.1510

 

1.1449

 

1.1388

 

1.1328

 

1.1268

 

1.1209

 

1.1151

 

1.1093

 

1.1037

 

45

 

1.1707

 

1.1642

 

1.1578

 

1.1513

 

1.1449

 

1.1385

 

1.1322

 

1.1260

 

1.1198

 

1.1138

 

46

 

1.1852

 

1.1784

 

1.1716

 

1.1648

 

1.1580

 

1.1512

 

1.1444

 

1.1378

 

1.1312

 

1.1247

 

47

 

1.2008

 

1.1936

 

1.1864

 

1.1792

 

1.1719

 

1.1647

 

1.1576

 

1.1505

 

1.1434

 

1.1365

 

48

 

1.2173

 

1.2098

 

1.2022

 

1.1946

 

1.1869

 

1.1793

 

1.1717

 

1.1641

 

1.1566

 

1.1492

 

49

 

1.2350

 

1.2271

 

1.2191

 

1.2110

 

1.2030

 

1.1949

 

1.1868

 

1.1788

 

1.1708

 

1.1628

 

50

 

1.2538

 

1.2455

 

1.2371

 

1.2286

 

1.2201

 

1.2116

 

1.2030

 

1.1945

 

1.1860

 

1.1775

 

51

 

1.2739

 

1.2651

 

1.2563

 

1.2474

 

1.2385

 

1.2295

 

1.2204

 

1.2114

 

1.2023

 

1.1933

 

52

 

1.2952

 

1.2861

 

1.2769

 

1.2676

 

1.2581

 

1.2486

 

1.2391

 

1.2295

 

1.2199

 

1.2104

 

53

 

1.3180

 

1.3085

 

1.2989

 

1.2891

 

1.2792

 

1.2692

 

1.2591

 

1.2490

 

1.2389

 

1.2287

 

54

 

1.3424

 

1.3324

 

1.3223

 

1.3121

 

1.3017

 

1.2912

 

1.2806

 

1.2699

 

1.2592

 

1.2485

 

55

 

1.3684

 

1.3580

 

1.3475

 

1.3368

 

1.3259

 

1.3148

 

1.3037

 

1.2925

 

1.2811

 

1.2698

 

56

 

1.3963

 

1.3855

 

1.3744

 

1.3632

 

1.3518

 

1.3403

 

1.3285

 

1.3167

 

1.3048

 

1.2928

 

57

 

1.4261

 

1.4149

 

1.4034

 

1.3917

 

1.3797

 

1.3676

 

1.3553

 

1.3429

 

1.3303

 

1.3176

 

58

 

1.4582

 

1.4465

 

1.4345

 

1.4223

 

1.4098

 

1.3971

 

1.3842

 

1.3711

 

1.3579

 

1.3445

 

59

 

1.4928

 

1.4805

 

1.4680

 

1.4553

 

1.4422

 

1.4289

 

1.4154

 

1.4017

 

1.3878

 

1.3737

 

60

 

1.5300

 

1.5173

 

1.5042

 

1.4909

 

1.4773

 

1.4634

 

1.4492

 

1.4348

 

1.4202

 

1.4053

 

61

 

1.5701

 

1.5569

 

1.5433

 

1.5294

 

1.5151

 

1.5006

 

1.4857

 

1.4706

 

1.4553

 

1.4397

 

62

 

1.6135

 

1.5997

 

1.5855

 

1.5710

 

1.5561

 

1.5409

 

1.5254

 

1.5095

 

1.4934

 

1.4770

 

63

 

1.6604

 

1.6460

 

1.6312

 

1.6160

 

1.6004

 

1.5845

 

1.5682

 

1.5516

 

1.5347

 

1.5174

 

64

 

1.7109

 

1.6959

 

1.6804

 

1.6646

 

1.6483

 

1.6317

 

1.6146

 

1.5972

 

1.5794

 

1.5613

 

65

 

1.7653

 

1.7496

 

1.7335

 

1.7170

 

1.7000

 

1.6825

 

1.6647

 

1.6464

 

1.6277

 

1.6087

 

66

 

1.8238

 

1.8074

 

1.7906

 

1.7733

 

1.7555

 

1.7373

 

1.7185

 

1.6994

 

1.6798

 

1.6598

 

67

 

1.8863

 

1.8693

 

1.8517

 

1.8336

 

1.8150

 

1.7959

 

1.7763

 

1.7562

 

1.7356

 

1.7146

 

68

 

1.9535

 

1.9357

 

1.9173

 

1.8984

 

1.8790

 

1.8589

 

1.8384

 

1.8173

 

1.7957

 

1.7736

 

69

 

2.0262

 

2.0076

 

1.9883

 

1.9685

 

1.9482

 

1.9272

 

1.9057

 

1.8836

 

1.8609

 

1.8377

 

70

 

2.1052

 

2.0857

 

2.0656

 

2.0449

 

2.0235

 

2.0015

 

1.9789

 

1.9557

 

1.9319

 

1.9074

 

 

39

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0106

 

1.0099

 

1.0093

 

1.0087

 

1.0081

 

1.0076

 

1.0071

 

1.0066

 

1.0062

 

1.0057

 

21

 

1.0115

 

1.0107

 

1.0100

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0071

 

1.0066

 

1.0061

 

22

 

1.0124

 

1.0116

 

1.0109

 

1.0102

 

1.0095

 

1.0089

 

1.0083

 

1.0077

 

1.0071

 

1.0066

 

23

 

1.0135

 

1.0127

 

1.0118

 

1.0111

 

1.0103

 

1.0096

 

1.0089

 

1.0083

 

1.0077

 

1.0072

 

24

 

1.0147

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0097

 

1.0090

 

1.0084

 

1.0078

 

25

 

1.0161

 

1.0150

 

1.0141

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0098

 

1.0091

 

1.0084

 

26

 

1.0176

 

1.0164

 

1.0154

 

1.0143

 

1.0133

 

1.0124

 

1.0115

 

1.0107

 

1.0099

 

1.0092

 

27

 

1.0192

 

1.0180

 

1.0168

 

1.0157

 

1.0146

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

1.0100

 

28

 

1.0211

 

1.0197

 

1.0184

 

1.0172

 

1.0160

 

1.0149

 

1.0138

 

1.0128

 

1.0119

 

1.0110

 

29

 

1.0231

 

1.0217

 

1.0202

 

1.0189

 

1.0176

 

1.0163

 

1.0152

 

1.0141

 

1.0130

 

1.0120

 

30

 

1.0254

 

1.0238

 

1.0222

 

1.0207

 

1.0193

 

1.0180

 

1.0167

 

1.0155

 

1.0143

 

1.0132

 

31

 

1.0279

 

1.0262

 

1.0244

 

1.0228

 

1.0213

 

1.0198

 

1.0184

 

1.0170

 

1.0158

 

1.0146

 

32

 

1.0307

 

1.0288

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

1.0188

 

1.0174

 

1.0160

 

33

 

1.0338

 

1.0317

 

1.0296

 

1.0277

 

1.0258

 

1.0240

 

1.0223

 

1.0207

 

1.0192

 

1.0177

 

34

 

1.0373

 

1.0349

 

1.0327

 

1.0305

 

1.0285

 

1.0265

 

1.0247

 

1.0229

 

1.0212

 

1.0196

 

35

 

1.0411

 

1.0385

 

1.0361

 

1.0337

 

1.0315

 

1.0293

 

1.0273

 

1.0253

 

1.0234

 

1.0217

 

36

 

1.0452

 

1.0425

 

1.0398

 

1.0372

 

1.0347

 

1.0324

 

1.0301

 

1.0280

 

1.0260

 

1.0240

 

37

 

1.0499

 

1.0468

 

1.0439

 

1.0411

 

1.0384

 

1.0358

 

1.0334

 

1.0310

 

1.0288

 

1.0266

 

38

 

1.0550

 

1.0517

 

1.0485

 

1.0454

 

1.0425

 

1.0396

 

1.0369

 

1.0344

 

1.0319

 

1.0295

 

39

 

1.0606

 

1.0570

 

1.0535

 

1.0502

 

1.0470

 

1.0439

 

1.0409

 

1.0381

 

1.0354

 

1.0328

 

40

 

1.0668

 

1.0629

 

1.0591

 

1.0555

 

1.0520

 

1.0486

 

1.0453

 

1.0422

 

1.0393

 

1.0364

 

41

 

1.0736

 

1.0694

 

1.0653

 

1.0613

 

1.0575

 

1.0538

 

1.0502

 

1.0468

 

1.0436

 

1.0405

 

42

 

1.0811

 

1.0765

 

1.0721

 

1.0677

 

1.0636

 

1.0595

 

1.0557

 

1.0519

 

1.0484

 

1.0450

 

43

 

1.0893

 

1.0843

 

1.0795

 

1.0748

 

1.0703

 

1.0659

 

1.0616

 

1.0576

 

1.0536

 

1.0499

 

44

 

1.0982

 

1.0928

 

1.0876

 

1.0825

 

1.0776

 

1.0728

 

1.0682

 

1.0637

 

1.0594

 

1.0553

 

45

 

1.1079

 

1.1021

 

1.0964

 

1.0909

 

1.0855

 

1.0803

 

1.0753

 

1.0704

 

1.0658

 

1.0613

 

46

 

1.1183

 

1.1121

 

1.1060

 

1.1000

 

1.0942

 

1.0885

 

1.0831

 

1.0778

 

1.0727

 

1.0678

 

47

 

1.1296

 

1.1229

 

1.1163

 

1.1099

 

1.1036

 

1.0975

 

1.0915

 

1.0858

 

1.0802

 

1.0749

 

48

 

1.1418

 

1.1346

 

1.1275

 

1.1206

 

1.1138

 

1.1071

 

1.1007

 

1.0944

 

1.0884

 

1.0826

 

49

 

1.1550

 

1.1472

 

1.1396

 

1.1321

 

1.1248

 

1.1176

 

1.1107

 

1.1039

 

1.0973

 

1.0910

 

50

 

1.1691

 

1.1609

 

1.1527

 

1.1446

 

1.1367

 

1.1290

 

1.1215

 

1.1141

 

1.1070

 

1.1001

 

51

 

1.1844

 

1.1756

 

1.1668

 

1.1582

 

1.1497

 

1.1413

 

1.1332

 

1.1252

 

1.1175

 

1.1100

 

52

 

1.2009

 

1.1914

 

1.1821

 

1.1728

 

1.1637

 

1.1547

 

1.1459

 

1.1374

 

1.1290

 

1.1209

 

53

 

1.2186

 

1.2085

 

1.1985

 

1.1886

 

1.1789

 

1.1692

 

1.1598

 

1.1505

 

1.1415

 

1.1327

 

54

 

1.2377

 

1.2270

 

1.2164

 

1.2058

 

1.1953

 

1.1850

 

1.1748

 

1.1649

 

1.1551

 

1.1456

 

55

 

1.2584

 

1.2470

 

1.2357

 

1.2244

 

1.2132

 

1.2021

 

1.1912

 

1.1805

 

1.1700

 

1.1597

 

56

 

1.2807

 

1.2687

 

1.2566

 

1.2446

 

1.2326

 

1.2208

 

1.2091

 

1.1976

 

1.1862

 

1.1751

 

57

 

1.3049

 

1.2921

 

1.2793

 

1.2665

 

1.2538

 

1.2411

 

1.2286

 

1.2162

 

1.2040

 

1.1921

 

58

 

1.3311

 

1.3175

 

1.3040

 

1.2904

 

1.2768

 

1.2633

 

1.2499

 

1.2366

 

1.2235

 

1.2107

 

59

 

1.3595

 

1.3452

 

1.3308

 

1.3164

 

1.3019

 

1.2875

 

1.2732

 

1.2590

 

1.2449

 

1.2311

 

60

 

1.3903

 

1.3752

 

1.3600

 

1.3447

 

1.3294

 

1.3140

 

1.2987

 

1.2835

 

1.2684

 

1.2536

 

61

 

1.4239

 

1.4079

 

1.3918

 

1.3756

 

1.3593

 

1.3430

 

1.3267

 

1.3104

 

1.2943

 

1.2783

 

62

 

1.4603

 

1.4435

 

1.4264

 

1.4093

 

1.3920

 

1.3746

 

1.3572

 

1.3399

 

1.3226

 

1.3055

 

63

 

1.4999

 

1.4821

 

1.4641

 

1.4460

 

1.4276

 

1.4092

 

1.3907

 

1.3722

 

1.3537

 

1.3354

 

64

 

1.5428

 

1.5241

 

1.5051

 

1.4859

 

1.4664

 

1.4468

 

1.4272

 

1.4074

 

1.3877

 

1.3681

 

65

 

1.5892

 

1.5695

 

1.5495

 

1.5291

 

1.5086

 

1.4878

 

1.4669

 

1.4459

 

1.4249

 

1.4039

 

66

 

1.6393

 

1.6185

 

1.5974

 

1.5759

 

1.5541

 

1.5321

 

1.5099

 

1.4876

 

1.4652

 

1.4428

 

67

 

1.6931

 

1.6712

 

1.6489

 

1.6262

 

1.6032

 

1.5799

 

1.5564

 

1.5326

 

1.5088

 

1.4849

 

68

 

1.7510

 

1.7280

 

1.7045

 

1.6806

 

1.6562

 

1.6316

 

1.6066

 

1.5814

 

1.5560

 

1.5305

 

69

 

1.8139

 

1.7896

 

1.7649

 

1.7396

 

1.7139

 

1.6878

 

1.6613

 

1.6345

 

1.6075

 

1.5804

 

70

 

1.8824

 

1.8569

 

1.8307

 

1.8041

 

1.7769

 

1.7493

 

1.7212

 

1.6928

 

1.6641

 

1.6352

 

 

40

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0053

 

1.0049

 

1.0046

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

21

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

22

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0041

 

1.0038

 

1.0035

 

1.0032

 

1.0029

 

23

 

1.0066

 

1.0061

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0041

 

1.0037

 

1.0034

 

1.0031

 

24

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0037

 

1.0033

 

25

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

26

 

1.0085

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

27

 

1.0093

 

1.0085

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0046

 

1.0042

 

28

 

1.0101

 

1.0093

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0055

 

1.0050

 

1.0046

 

29

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0050

 

30

 

1.0122

 

1.0112

 

1.0103

 

1.0095

 

1.0087

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0054

 

31

 

1.0134

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0087

 

1.0080

 

1.0073

 

1.0066

 

1.0060

 

32

 

1.0148

 

1.0136

 

1.0125

 

1.0115

 

1.0105

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0066

 

33

 

1.0163

 

1.0151

 

1.0138

 

1.0127

 

1.0116

 

1.0106

 

1.0097

 

1.0088

 

1.0080

 

1.0072

 

34

 

1.0181

 

1.0166

 

1.0153

 

1.0140

 

1.0129

 

1.0118

 

1.0107

 

1.0097

 

1.0088

 

1.0080

 

35

 

1.0200

 

1.0184

 

1.0170

 

1.0156

 

1.0143

 

1.0130

 

1.0119

 

1.0108

 

1.0098

 

1.0089

 

36

 

1.0222

 

1.0204

 

1.0188

 

1.0173

 

1.0158

 

1.0145

 

1.0132

 

1.0120

 

1.0109

 

1.0099

 

37

 

1.0246

 

1.0227

 

1.0209

 

1.0192

 

1.0176

 

1.0161

 

1.0147

 

1.0134

 

1.0121

 

1.0110

 

38

 

1.0273

 

1.0252

 

1.0232

 

1.0213

 

1.0196

 

1.0179

 

1.0164

 

1.0149

 

1.0135

 

1.0123

 

39

 

1.0303

 

1.0280

 

1.0258

 

1.0238

 

1.0218

 

1.0200

 

1.0182

 

1.0166

 

1.0151

 

1.0137

 

40

 

1.0337

 

1.0312

 

1.0288

 

1.0265

 

1.0243

 

1.0223

 

1.0204

 

1.0186

 

1.0169

 

1.0153

 

41

 

1.0375

 

1.0347

 

1.0320

 

1.0295

 

1.0271

 

1.0249

 

1.0228

 

1.0208

 

1.0189

 

1.0172

 

42

 

1.0417

 

1.0386

 

1.0357

 

1.0329

 

1.0303

 

1.0278

 

1.0254

 

1.0232

 

1.0212

 

1.0193

 

43

 

1.0463

 

1.0429

 

1.0397

 

1.0366

 

1.0337

 

1.0310

 

1.0284

 

1.0260

 

1.0237

 

1.0216

 

44

 

1.0514

 

1.0477

 

1.0441

 

1.0408

 

1.0376

 

1.0346

 

1.0317

 

1.0290

 

1.0265

 

1.0241

 

45

 

1.0570

 

1.0529

 

1.0490

 

1.0453

 

1.0418

 

1.0385

 

1.0353

 

1.0324

 

1.0296

 

1.0269

 

46

 

1.0631

 

1.0586

 

1.0543

 

1.0503

 

1.0464

 

1.0427

 

1.0393

 

1.0360

 

1.0329

 

1.0300

 

47

 

1.0697

 

1.0648

 

1.0602

 

1.0557

 

1.0514

 

1.0474

 

1.0436

 

1.0400

 

1.0366

 

1.0334

 

48

 

1.0770

 

1.0716

 

1.0665

 

1.0616

 

1.0569

 

1.0525

 

1.0483

 

1.0444

 

1.0406

 

1.0371

 

49

 

1.0849

 

1.0790

 

1.0734

 

1.0680

 

1.0629

 

1.0581

 

1.0535

 

1.0491

 

1.0450

 

1.0411

 

50

 

1.0935

 

1.0871

 

1.0809

 

1.0751

 

1.0695

 

1.0642

 

1.0591

 

1.0543

 

1.0498

 

1.0455

 

51

 

1.1028

 

1.0959

 

1.0892

 

1.0828

 

1.0766

 

1.0708

 

1.0653

 

1.0600

 

1.0550

 

1.0503

 

52

 

1.1130

 

1.1054

 

1.0982

 

1.0912

 

1.0845

 

1.0781

 

1.0720

 

1.0663

 

1.0608

 

1.0556

 

53

 

1.1242

 

1.1159

 

1.1080

 

1.1004

 

1.0931

 

1.0861

 

1.0794

 

1.0731

 

1.0671

 

1.0614

 

54

 

1.1364

 

1.1274

 

1.1188

 

1.1105

 

1.1025

 

1.0949

 

1.0876

 

1.0807

 

1.0741

 

1.0678

 

55

 

1.1497

 

1.1400

 

1.1306

 

1.1216

 

1.1129

 

1.1046

 

1.0966

 

1.0890

 

1.0818

 

1.0749

 

56

 

1.1643

 

1.1538

 

1.1436

 

1.1338

 

1.1243

 

1.1152

 

1.1065

 

1.0982

 

1.0903

 

1.0828

 

57

 

1.1804

 

1.1690

 

1.1580

 

1.1473

 

1.1370

 

1.1271

 

1.1175

 

1.1084

 

1.0997

 

1.0915

 

58

 

1.1981

 

1.1858

 

1.1738

 

1.1622

 

1.1510

 

1.1402

 

1.1298

 

1.1198

 

1.1103

 

1.1012

 

59

 

1.2175

 

1.2042

 

1.1913

 

1.1787

 

1.1665

 

1.1547

 

1.1434

 

1.1325

 

1.1221

 

1.1121

 

60

 

1.2390

 

1.2246

 

1.2106

 

1.1970

 

1.1837

 

1.1709

 

1.1585

 

1.1466

 

1.1352

 

1.1243

 

61

 

1.2626

 

1.2471

 

1.2320

 

1.2172

 

1.2028

 

1.1889

 

1.1754

 

1.1624

 

1.1499

 

1.1380

 

62

 

1.2886

 

1.2720

 

1.2556

 

1.2396

 

1.2241

 

1.2089

 

1.1942

 

1.1800

 

1.1664

 

1.1533

 

63

 

1.3172

 

1.2993

 

1.2817

 

1.2644

 

1.2475

 

1.2311

 

1.2151

 

1.1997

 

1.1847

 

1.1704

 

64

 

1.3487

 

1.3294

 

1.3104

 

1.2918

 

1.2735

 

1.2557

 

1.2383

 

1.2215

 

1.2051

 

1.1894

 

65

 

1.3830

 

1.3623

 

1.3419

 

1.3218

 

1.3021

 

1.2827

 

1.2639

 

1.2456

 

1.2278

 

1.2106

 

66

 

1.4204

 

1.3983

 

1.3763

 

1.3547

 

1.3334

 

1.3125

 

1.2920

 

1.2721

 

1.2527

 

1.2340

 

67

 

1.4610

 

1.4373

 

1.4137

 

1.3904

 

1.3674

 

1.3449

 

1.3227

 

1.3011

 

1.2801

 

1.2596

 

68

 

1.5050

 

1.4796

 

1.4544

 

1.4294

 

1.4046

 

1.3803

 

1.3564

 

1.3329

 

1.3101

 

1.2878

 

69

 

1.5532

 

1.5261

 

1.4990

 

1.4722

 

1.4456

 

1.4193

 

1.3935

 

1.3681

 

1.3433

 

1.3191

 

70

 

1.6062

 

1.5772

 

1.5482

 

1.5194

 

1.4908

 

1.4625

 

1.4346

 

1.4072

 

1.3803

 

1.3540

 

 

41

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

21

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

22

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

23

 

1.0028

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

24

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

25

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

26

 

1.0035

 

1.0032

 

1.0029

 

1.0026

 

1.0024

 

1.0022

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

27

 

1.0038

 

1.0035

 

1.0031

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

28

 

1.0041

 

1.0038

 

1.0034

 

1.0031

 

1.0028

 

1.0025

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

29

 

1.0045

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

30

 

1.0049

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

31

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

32

 

1.0059

 

1.0054

 

1.0048

 

1.0044

 

1.0039

 

1.0035

 

1.0032

 

1.0028

 

1.0025

 

1.0023

 

33

 

1.0065

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0028

 

1.0025

 

34

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0043

 

1.0038

 

1.0034

 

1.0031

 

1.0027

 

35

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

1.0034

 

1.0030

 

36

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

37

 

1.0099

 

1.0090

 

1.0081

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

38

 

1.0111

 

1.0100

 

1.0090

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0041

 

39

 

1.0124

 

1.0112

 

1.0101

 

1.0091

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0046

 

40

 

1.0139

 

1.0125

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0066

 

1.0059

 

1.0052

 

41

 

1.0156

 

1.0141

 

1.0127

 

1.0114

 

1.0103

 

1.0092

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

42

 

1.0175

 

1.0158

 

1.0143

 

1.0128

 

1.0116

 

1.0104

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

43

 

1.0196

 

1.0177

 

1.0160

 

1.0144

 

1.0130

 

1.0117

 

1.0105

 

1.0094

 

1.0085

 

1.0076

 

44

 

1.0219

 

1.0199

 

1.0180

 

1.0162

 

1.0146

 

1.0132

 

1.0118

 

1.0106

 

1.0095

 

1.0085

 

45

 

1.0245

 

1.0222

 

1.0201

 

1.0182

 

1.0164

 

1.0148

 

1.0133

 

1.0120

 

1.0107

 

1.0096

 

46

 

1.0273

 

1.0248

 

1.0225

 

1.0203

 

1.0184

 

1.0166

 

1.0149

 

1.0134

 

1.0121

 

1.0108

 

47

 

1.0304

 

1.0276

 

1.0250

 

1.0227

 

1.0205

 

1.0185

 

1.0167

 

1.0150

 

1.0135

 

1.0121

 

48

 

1.0338

 

1.0307

 

1.0279

 

1.0252

 

1.0228

 

1.0206

 

1.0186

 

1.0168

 

1.0151

 

1.0136

 

49

 

1.0375

 

1.0341

 

1.0309

 

1.0280

 

1.0254

 

1.0229

 

1.0207

 

1.0187

 

1.0168

 

1.0151

 

50

 

1.0415

 

1.0378

 

1.0343

 

1.0311

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

1.0168

 

51

 

1.0459

 

1.0418

 

1.0380

 

1.0345

 

1.0312

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

52

 

1.0508

 

1.0462

 

1.0420

 

1.0381

 

1.0346

 

1.0313

 

1.0283

 

1.0255

 

1.0230

 

1.0207

 

53

 

1.0561

 

1.0511

 

1.0465

 

1.0422

 

1.0382

 

1.0346

 

1.0313

 

1.0282

 

1.0254

 

1.0229

 

54

 

1.0620

 

1.0565

 

1.0514

 

1.0466

 

1.0423

 

1.0383

 

1.0346

 

1.0312

 

1.0282

 

1.0254

 

55

 

1.0685

 

1.0624

 

1.0568

 

1.0516

 

1.0468

 

1.0424

 

1.0383

 

1.0346

 

1.0312

 

1.0281

 

56

 

1.0757

 

1.0690

 

1.0628

 

1.0571

 

1.0518

 

1.0469

 

1.0424

 

1.0383

 

1.0345

 

1.0311

 

57

 

1.0837

 

1.0763

 

1.0695

 

1.0632

 

1.0574

 

1.0520

 

1.0470

 

1.0425

 

1.0383

 

1.0345

 

58

 

1.0926

 

1.0846

 

1.0771

 

1.0701

 

1.0636

 

1.0577

 

1.0522

 

1.0471

 

1.0425

 

1.0383

 

59

 

1.1027

 

1.0938

 

1.0855

 

1.0778

 

1.0707

 

1.0641

 

1.0580

 

1.0524

 

1.0473

 

1.0426

 

60

 

1.1139

 

1.1042

 

1.0950

 

1.0865

 

1.0786

 

1.0714

 

1.0646

 

1.0584

 

1.0528

 

1.0476

 

61

 

1.1266

 

1.1158

 

1.1058

 

1.0964

 

1.0877

 

1.0796

 

1.0721

 

1.0653

 

1.0589

 

1.0532

 

62

 

1.1408

 

1.1289

 

1.1178

 

1.1075

 

1.0978

 

1.0889

 

1.0806

 

1.0730

 

1.0660

 

1.0596

 

63

 

1.1567

 

1.1436

 

1.1314

 

1.1200

 

1.1093

 

1.0994

 

1.0903

 

1.0818

 

1.0740

 

1.0668

 

64

 

1.1744

 

1.1601

 

1.1466

 

1.1340

 

1.1223

 

1.1113

 

1.1011

 

1.0917

 

1.0831

 

1.0751

 

65

 

1.1941

 

1.1784

 

1.1636

 

1.1497

 

1.1367

 

1.1246

 

1.1134

 

1.1029

 

1.0933

 

1.0844

 

66

 

1.2160

 

1.1987

 

1.1825

 

1.1672

 

1.1529

 

1.1395

 

1.1270

 

1.1154

 

1.1047

 

1.0949

 

67

 

1.2399

 

1.2211

 

1.2032

 

1.1864

 

1.1707

 

1.1559

 

1.1421

 

1.1293

 

1.1174

 

1.1065

 

68

 

1.2663

 

1.2457

 

1.2262

 

1.2077

 

1.1904

 

1.1741

 

1.1589

 

1.1448

 

1.1316

 

1.1194

 

69

 

1.2957

 

1.2732

 

1.2518

 

1.2316

 

1.2125

 

1.1946

 

1.1778

 

1.1621

 

1.1476

 

1.1341

 

70

 

1.3285

 

1.3039

 

1.2805

 

1.2583

 

1.2374

 

1.2177

 

1.1992

 

1.1819

 

1.1657

 

1.1507

 

 

42

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

21

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

22

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

23

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

24

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

25

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

26

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

27

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

28

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

29

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

30

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

31

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

32

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

33

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

34

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

35

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

36

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

37

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

38

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0012

 

39

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

40

 

1.0047

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0015

 

41

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0017

 

42

 

1.0060

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

43

 

1.0068

 

1.0060

 

1.0054

 

1.0048

 

1.0042

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

44

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

45

 

1.0086

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

46

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0062

 

1.0055

 

1.0049

 

1.0043

 

1.0038

 

1.0033

 

47

 

1.0109

 

1.0097

 

1.0087

 

1.0078

 

1.0069

 

1.0062

 

1.0055

 

1.0048

 

1.0043

 

1.0038

 

48

 

1.0122

 

1.0109

 

1.0098

 

1.0087

 

1.0078

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

49

 

1.0136

 

1.0122

 

1.0109

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

50

 

1.0151

 

1.0135

 

1.0121

 

1.0109

 

1.0097

 

1.0086

 

1.0077

 

1.0068

 

1.0060

 

1.0053

 

51

 

1.0168

 

1.0151

 

1.0135

 

1.0121

 

1.0108

 

1.0096

 

1.0086

 

1.0076

 

1.0067

 

1.0060

 

52

 

1.0186

 

1.0167

 

1.0150

 

1.0134

 

1.0120

 

1.0107

 

1.0095

 

1.0085

 

1.0075

 

1.0066

 

53

 

1.0206

 

1.0185

 

1.0166

 

1.0149

 

1.0133

 

1.0119

 

1.0106

 

1.0094

 

1.0083

 

1.0074

 

54

 

1.0228

 

1.0205

 

1.0184

 

1.0165

 

1.0147

 

1.0131

 

1.0117

 

1.0104

 

1.0092

 

1.0082

 

55

 

1.0253

 

1.0227

 

1.0204

 

1.0182

 

1.0163

 

1.0146

 

1.0130

 

1.0115

 

1.0102

 

1.0090

 

56

 

1.0280

 

1.0251

 

1.0226

 

1.0202

 

1.0181

 

1.0161

 

1.0144

 

1.0128

 

1.0113

 

1.0100

 

57

 

1.0310

 

1.0279

 

1.0250

 

1.0224

 

1.0200

 

1.0179

 

1.0159

 

1.0142

 

1.0126

 

1.0111

 

58

 

1.0345

 

1.0310

 

1.0278

 

1.0249

 

1.0223

 

1.0199

 

1.0177

 

1.0157

 

1.0139

 

1.0123

 

59

 

1.0384

 

1.0345

 

1.0309

 

1.0277

 

1.0248

 

1.0221

 

1.0197

 

1.0175

 

1.0155

 

1.0137

 

60

 

1.0428

 

1.0385

 

1.0345

 

1.0310

 

1.0277

 

1.0247

 

1.0220

 

1.0196

 

1.0173

 

1.0153

 

61

 

1.0479

 

1.0431

 

1.0387

 

1.0347

 

1.0310

 

1.0277

 

1.0247

 

1.0219

 

1.0194

 

1.0172

 

62

 

1.0537

 

1.0483

 

1.0434

 

1.0389

 

1.0348

 

1.0311

 

1.0277

 

1.0246

 

1.0219

 

1.0193

 

63

 

1.0603

 

1.0543

 

1.0488

 

1.0438

 

1.0392

 

1.0350

 

1.0312

 

1.0278

 

1.0247

 

1.0218

 

64

 

1.0678

 

1.0611

 

1.0549

 

1.0493

 

1.0442

 

1.0395

 

1.0353

 

1.0314

 

1.0279

 

1.0247

 

65

 

1.0763

 

1.0688

 

1.0619

 

1.0556

 

1.0499

 

1.0447

 

1.0399

 

1.0355

 

1.0316

 

1.0280

 

66

 

1.0858

 

1.0774

 

1.0698

 

1.0628

 

1.0563

 

1.0504

 

1.0451

 

1.0402

 

1.0357

 

1.0317

 

67

 

1.0964

 

1.0871

 

1.0785

 

1.0707

 

1.0635

 

1.0569

 

1.0509

 

1.0454

 

1.0404

 

1.0358

 

68

 

1.1082

 

1.0978

 

1.0883

 

1.0796

 

1.0715

 

1.0641

 

1.0574

 

1.0512

 

1.0456

 

1.0405

 

69

 

1.1216

 

1.1101

 

1.0994

 

1.0897

 

1.0807

 

1.0724

 

1.0648

 

1.0579

 

1.0516

 

1.0458

 

70

 

1.1369

 

1.1240

 

1.1122

 

1.1013

 

1.0912

 

1.0819

 

1.0734

 

1.0657

 

1.0585

 

1.0521

 

 

43

--------------------------------------------------------------------------------


 

Table A

Factors to Convert a 50% Joint and Survivor Annuity to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00 of
Life Annuity Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0243

 

1.0234

 

1.0226

 

1.0217

 

1.0208

 

1.0200

 

1.0192

 

1.0184

 

1.0176

 

1.0168

 

21

 

1.0262

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0208

 

1.0199

 

1.0190

 

1.0182

 

22

 

1.0283

 

1.0273

 

1.0263

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0206

 

1.0198

 

23

 

1.0305

 

1.0294

 

1.0284

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0234

 

1.0224

 

1.0214

 

24

 

1.0328

 

1.0317

 

1.0306

 

1.0296

 

1.0285

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0233

 

25

 

1.0353

 

1.0342

 

1.0331

 

1.0319

 

1.0308

 

1.0297

 

1.0285

 

1.0274

 

1.0263

 

1.0252

 

26

 

1.0380

 

1.0369

 

1.0357

 

1.0345

 

1.0333

 

1.0321

 

1.0309

 

1.0297

 

1.0285

 

1.0274

 

27

 

1.0409

 

1.0397

 

1.0384

 

1.0372

 

1.0359

 

1.0347

 

1.0334

 

1.0322

 

1.0309

 

1.0297

 

28

 

1.0440

 

1.0427

 

1.0414

 

1.0401

 

1.0388

 

1.0375

 

1.0362

 

1.0348

 

1.0335

 

1.0322

 

29

 

1.0473

 

1.0460

 

1.0446

 

1.0432

 

1.0419

 

1.0405

 

1.0391

 

1.0377

 

1.0363

 

1.0349

 

30

 

1.0508

 

1.0494

 

1.0480

 

1.0466

 

1.0451

 

1.0437

 

1.0422

 

1.0408

 

1.0393

 

1.0379

 

31

 

1.0546

 

1.0531

 

1.0517

 

1.0502

 

1.0487

 

1.0471

 

1.0456

 

1.0441

 

1.0426

 

1.0410

 

32

 

1.0586

 

1.0571

 

1.0555

 

1.0540

 

1.0524

 

1.0508

 

1.0493

 

1.0476

 

1.0460

 

1.0444

 

33

 

1.0628

 

1.0613

 

1.0597

 

1.0581

 

1.0565

 

1.0548

 

1.0531

 

1.0515

 

1.0498

 

1.0481

 

34

 

1.0674

 

1.0658

 

1.0641

 

1.0625

 

1.0608

 

1.0590

 

1.0573

 

1.0556

 

1.0538

 

1.0520

 

35

 

1.0722

 

1.0705

 

1.0689

 

1.0671

 

1.0654

 

1.0636

 

1.0618

 

1.0599

 

1.0581

 

1.0562

 

36

 

1.0773

 

1.0756

 

1.0739

 

1.0721

 

1.0703

 

1.0684

 

1.0665

 

1.0646

 

1.0627

 

1.0608

 

37

 

1.0828

 

1.0811

 

1.0793

 

1.0774

 

1.0755

 

1.0736

 

1.0716

 

1.0697

 

1.0677

 

1.0656

 

38

 

1.0886

 

1.0868

 

1.0850

 

1.0831

 

1.0811

 

1.0791

 

1.0771

 

1.0750

 

1.0730

 

1.0708

 

39

 

1.0949

 

1.0930

 

1.0911

 

1.0891

 

1.0871

 

1.0850

 

1.0829

 

1.0808

 

1.0786

 

1.0764

 

40

 

1.1015

 

1.0995

 

1.0976

 

1.0955

 

1.0935

 

1.0913

 

1.0892

 

1.0870

 

1.0847

 

1.0824

 

41

 

1.1085

 

1.1065

 

1.1045

 

1.1024

 

1.1003

 

1.0981

 

1.0958

 

1.0935

 

1.0912

 

1.0888

 

42

 

1.1160

 

1.1140

 

1.1119

 

1.1097

 

1.1075

 

1.1052

 

1.1029

 

1.1006

 

1.0981

 

1.0957

 

43

 

1.1239

 

1.1218

 

1.1197

 

1.1175

 

1.1152

 

1.1129

 

1.1105

 

1.1080

 

1.1055

 

1.1030

 

44

 

1.1323

 

1.1302

 

1.1280

 

1.1257

 

1.1234

 

1.1210

 

1.1185

 

1.1160

 

1.1134

 

1.1107

 

45

 

1.1412

 

1.1390

 

1.1368

 

1.1344

 

1.1320

 

1.1295

 

1.1270

 

1.1244

 

1.1217

 

1.1190

 

46

 

1.1506

 

1.1484

 

1.1460

 

1.1436

 

1.1412

 

1.1386

 

1.1360

 

1.1333

 

1.1305

 

1.1277

 

47

 

1.1605

 

1.1582

 

1.1558

 

1.1534

 

1.1508

 

1.1482

 

1.1455

 

1.1427

 

1.1399

 

1.1369

 

48

 

1.1710

 

1.1686

 

1.1662

 

1.1637

 

1.1610

 

1.1583

 

1.1556

 

1.1527

 

1.1497

 

1.1467

 

49

 

1.1821

 

1.1796

 

1.1771

 

1.1745

 

1.1718

 

1.1690

 

1.1662

 

1.1632

 

1.1602

 

1.1571

 

50

 

1.1937

 

1.1912

 

1.1887

 

1.1860

 

1.1832

 

1.1804

 

1.1774

 

1.1744

 

1.1712

 

1.1680

 

51

 

1.2061

 

1.2035

 

1.2009

 

1.1981

 

1.1953

 

1.1923

 

1.1893

 

1.1862

 

1.1830

 

1.1796

 

52

 

1.2191

 

1.2165

 

1.2138

 

1.2110

 

1.2080

 

1.2050

 

1.2019

 

1.1987

 

1.1954

 

1.1919

 

53

 

1.2330

 

1.2303

 

1.2275

 

1.2246

 

1.2216

 

1.2185

 

1.2152

 

1.2119

 

1.2085

 

1.2050

 

54

 

1.2476

 

1.2449

 

1.2420

 

1.2390

 

1.2359

 

1.2327

 

1.2294

 

1.2260

 

1.2225

 

1.2188

 

55

 

1.2632

 

1.2604

 

1.2574

 

1.2543

 

1.2512

 

1.2479

 

1.2445

 

1.2410

 

1.2373

 

1.2336

 

56

 

1.2798

 

1.2769

 

1.2738

 

1.2707

 

1.2674

 

1.2640

 

1.2605

 

1.2569

 

1.2532

 

1.2493

 

57

 

1.2975

 

1.2945

 

1.2914

 

1.2881

 

1.2848

 

1.2813

 

1.2777

 

1.2739

 

1.2701

 

1.2661

 

58

 

1.3164

 

1.3133

 

1.3101

 

1.3068

 

1.3033

 

1.2997

 

1.2960

 

1.2922

 

1.2882

 

1.2841

 

59

 

1.3367

 

1.3335

 

1.3302

 

1.3268

 

1.3232

 

1.3195

 

1.3157

 

1.3117

 

1.3076

 

1.3033

 

60

 

1.3585

 

1.3552

 

1.3518

 

1.3483

 

1.3446

 

1.3408

 

1.3368

 

1.3327

 

1.3285

 

1.3241

 

61

 

1.3820

 

1.3786

 

1.3750

 

1.3714

 

1.3676

 

1.3636

 

1.3595

 

1.3553

 

1.3509

 

1.3464

 

62

 

1.4072

 

1.4037

 

1.4000

 

1.3962

 

1.3923

 

1.3882

 

1.3840

 

1.3796

 

1.3751

 

1.3704

 

63

 

1.4343

 

1.4307

 

1.4269

 

1.4230

 

1.4190

 

1.4148

 

1.4104

 

1.4058

 

1.4011

 

1.3963

 

64

 

1.4636

 

1.4598

 

1.4559

 

1.4519

 

1.4477

 

1.4433

 

1.4388

 

1.4341

 

1.4292

 

1.4241

 

65

 

1.4950

 

1.4911

 

1.4871

 

1.4829

 

1.4785

 

1.4740

 

1.4693

 

1.4644

 

1.4593

 

1.4541

 

66

 

1.5287

 

1.5247

 

1.5205

 

1.5161

 

1.5116

 

1.5069

 

1.5020

 

1.4969

 

1.4917

 

1.4862

 

67

 

1.5647

 

1.5605

 

1.5562

 

1.5516

 

1.5469

 

1.5421

 

1.5370

 

1.5317

 

1.5263

 

1.5206

 

68

 

1.6033

 

1.5989

 

1.5944

 

1.5897

 

1.5848

 

1.5798

 

1.5745

 

1.5690

 

1.5634

 

1.5575

 

69

 

1.6450

 

1.6405

 

1.6358

 

1.6309

 

1.6258

 

1.6205

 

1.6150

 

1.6093

 

1.6034

 

1.5973

 

70

 

1.6903

 

1.6856

 

1.6807

 

1.6756

 

1.6703

 

1.6648

 

1.6591

 

1.6531

 

1.6470

 

1.6406

 

 

44

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0160

 

1.0153

 

1.0146

 

1.0139

 

1.0132

 

1.0126

 

1.0119

 

1.0113

 

1.0107

 

1.0102

 

21

 

1.0174

 

1.0166

 

1.0158

 

1.0151

 

1.0143

 

1.0136

 

1.0130

 

1.0123

 

1.0117

 

1.0110

 

22

 

1.0189

 

1.0180

 

1.0172

 

1.0164

 

1.0156

 

1.0148

 

1.0141

 

1.0134

 

1.0127

 

1.0120

 

23

 

1.0205

 

1.0196

 

1.0187

 

1.0178

 

1.0170

 

1.0161

 

1.0153

 

1.0146

 

1.0138

 

1.0131

 

24

 

1.0223

 

1.0213

 

1.0203

 

1.0194

 

1.0185

 

1.0176

 

1.0167

 

1.0159

 

1.0150

 

1.0143

 

25

 

1.0242

 

1.0231

 

1.0221

 

1.0211

 

1.0201

 

1.0191

 

1.0182

 

1.0173

 

1.0164

 

1.0156

 

26

 

1.0262

 

1.0251

 

1.0240

 

1.0229

 

1.0219

 

1.0208

 

1.0198

 

1.0189

 

1.0179

 

1.0170

 

27

 

1.0285

 

1.0273

 

1.0261

 

1.0250

 

1.0238

 

1.0227

 

1.0216

 

1.0206

 

1.0195

 

1.0185

 

28

 

1.0309

 

1.0297

 

1.0284

 

1.0272

 

1.0259

 

1.0247

 

1.0236

 

1.0224

 

1.0213

 

1.0203

 

29

 

1.0336

 

1.0322

 

1.0309

 

1.0295

 

1.0282

 

1.0270

 

1.0257

 

1.0245

 

1.0233

 

1.0221

 

30

 

1.0364

 

1.0350

 

1.0336

 

1.0321

 

1.0308

 

1.0294

 

1.0280

 

1.0267

 

1.0254

 

1.0242

 

31

 

1.0395

 

1.0380

 

1.0365

 

1.0350

 

1.0335

 

1.0320

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

32

 

1.0428

 

1.0412

 

1.0396

 

1.0380

 

1.0364

 

1.0349

 

1.0333

 

1.0318

 

1.0303

 

1.0289

 

33

 

1.0464

 

1.0447

 

1.0430

 

1.0413

 

1.0396

 

1.0380

 

1.0363

 

1.0347

 

1.0331

 

1.0316

 

34

 

1.0502

 

1.0484

 

1.0466

 

1.0449

 

1.0431

 

1.0413

 

1.0396

 

1.0378

 

1.0361

 

1.0345

 

35

 

1.0543

 

1.0525

 

1.0506

 

1.0487

 

1.0468

 

1.0449

 

1.0431

 

1.0413

 

1.0394

 

1.0377

 

36

 

1.0588

 

1.0568

 

1.0548

 

1.0528

 

1.0509

 

1.0489

 

1.0469

 

1.0450

 

1.0430

 

1.0411

 

37

 

1.0636

 

1.0615

 

1.0594

 

1.0573

 

1.0552

 

1.0531

 

1.0510

 

1.0490

 

1.0469

 

1.0449

 

38

 

1.0687

 

1.0665

 

1.0643

 

1.0621

 

1.0599

 

1.0577

 

1.0555

 

1.0533

 

1.0511

 

1.0490

 

39

 

1.0742

 

1.0719

 

1.0696

 

1.0673

 

1.0650

 

1.0627

 

1.0603

 

1.0580

 

1.0557

 

1.0534

 

40

 

1.0801

 

1.0777

 

1.0753

 

1.0729

 

1.0705

 

1.0680

 

1.0656

 

1.0631

 

1.0606

 

1.0582

 

41

 

1.0864

 

1.0839

 

1.0814

 

1.0789

 

1.0763

 

1.0738

 

1.0712

 

1.0686

 

1.0660

 

1.0634

 

42

 

1.0931

 

1.0906

 

1.0880

 

1.0853

 

1.0827

 

1.0800

 

1.0772

 

1.0745

 

1.0718

 

1.0690

 

43

 

1.1003

 

1.0977

 

1.0950

 

1.0922

 

1.0894

 

1.0866

 

1.0838

 

1.0809

 

1.0780

 

1.0751

 

44

 

1.1080

 

1.1052

 

1.1024

 

1.0995

 

1.0966

 

1.0937

 

1.0907

 

1.0877

 

1.0847

 

1.0816

 

45

 

1.1161

 

1.1133

 

1.1103

 

1.1074

 

1.1043

 

1.1012

 

1.0981

 

1.0950

 

1.0918

 

1.0886

 

46

 

1.1248

 

1.1218

 

1.1188

 

1.1157

 

1.1125

 

1.1093

 

1.1060

 

1.1027

 

1.0994

 

1.0960

 

47

 

1.1339

 

1.1308

 

1.1277

 

1.1245

 

1.1212

 

1.1178

 

1.1144

 

1.1110

 

1.1075

 

1.1040

 

48

 

1.1436

 

1.1404

 

1.1371

 

1.1338

 

1.1304

 

1.1269

 

1.1234

 

1.1198

 

1.1161

 

1.1124

 

49

 

1.1539

 

1.1506

 

1.1472

 

1.1437

 

1.1402

 

1.1366

 

1.1329

 

1.1291

 

1.1253

 

1.1214

 

50

 

1.1647

 

1.1613

 

1.1578

 

1.1542

 

1.1505

 

1.1468

 

1.1429

 

1.1390

 

1.1351

 

1.1310

 

51

 

1.1762

 

1.1727

 

1.1691

 

1.1654

 

1.1615

 

1.1576

 

1.1537

 

1.1496

 

1.1454

 

1.1412

 

52

 

1.1884

 

1.1848

 

1.1810

 

1.1772

 

1.1732

 

1.1692

 

1.1650

 

1.1608

 

1.1565

 

1.1521

 

53

 

1.2013

 

1.1976

 

1.1937

 

1.1897

 

1.1856

 

1.1815

 

1.1772

 

1.1728

 

1.1683

 

1.1637

 

54

 

1.2151

 

1.2112

 

1.2072

 

1.2031

 

1.1989

 

1.1945

 

1.1901

 

1.1855

 

1.1808

 

1.1761

 

55

 

1.2297

 

1.2257

 

1.2216

 

1.2173

 

1.2129

 

1.2085

 

1.2038

 

1.1991

 

1.1942

 

1.1893

 

56

 

1.2453

 

1.2412

 

1.2369

 

1.2325

 

1.2280

 

1.2233

 

1.2185

 

1.2136

 

1.2086

 

1.2034

 

57

 

1.2620

 

1.2577

 

1.2533

 

1.2487

 

1.2441

 

1.2392

 

1.2343

 

1.2292

 

1.2239

 

1.2186

 

58

 

1.2798

 

1.2754

 

1.2708

 

1.2661

 

1.2613

 

1.2563

 

1.2511

 

1.2459

 

1.2404

 

1.2348

 

59

 

1.2989

 

1.2944

 

1.2897

 

1.2848

 

1.2798

 

1.2746

 

1.2693

 

1.2638

 

1.2581

 

1.2523

 

60

 

1.3195

 

1.3148

 

1.3099

 

1.3049

 

1.2997

 

1.2943

 

1.2888

 

1.2831

 

1.2772

 

1.2712

 

61

 

1.3416

 

1.3368

 

1.3317

 

1.3265

 

1.3211

 

1.3156

 

1.3098

 

1.3039

 

1.2978

 

1.2915

 

62

 

1.3655

 

1.3604

 

1.3552

 

1.3498

 

1.3442

 

1.3384

 

1.3325

 

1.3263

 

1.3200

 

1.3135

 

63

 

1.3912

 

1.3860

 

1.3805

 

1.3749

 

1.3691

 

1.3631

 

1.3569

 

1.3506

 

1.3440

 

1.3372

 

64

 

1.4189

 

1.4134

 

1.4078

 

1.4020

 

1.3960

 

1.3897

 

1.3833

 

1.3767

 

1.3698

 

1.3627

 

65

 

1.4486

 

1.4430

 

1.4372

 

1.4311

 

1.4249

 

1.4184

 

1.4117

 

1.4048

 

1.3976

 

1.3902

 

66

 

1.4806

 

1.4747

 

1.4687

 

1.4624

 

1.4558

 

1.4491

 

1.4421

 

1.4349

 

1.4275

 

1.4198

 

67

 

1.5147

 

1.5086

 

1.5023

 

1.4958

 

1.4890

 

1.4820

 

1.4747

 

1.4672

 

1.4595

 

1.4514

 

68

 

1.5513

 

1.5450

 

1.5384

 

1.5316

 

1.5245

 

1.5172

 

1.5097

 

1.5018

 

1.4938

 

1.4854

 

69

 

1.5909

 

1.5843

 

1.5775

 

1.5703

 

1.5630

 

1.5554

 

1.5475

 

1.5393

 

1.5308

 

1.5221

 

70

 

1.6339

 

1.6270

 

1.6199

 

1.6124

 

1.6048

 

1.5968

 

1.5885

 

1.5800

 

1.5712

 

1.5620

 

 

45

--------------------------------------------------------------------------------


 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0096

 

1.0091

 

1.0086

 

1.0081

 

1.0076

 

1.0072

 

1.0068

 

1.0064

 

1.0060

 

1.0056

 

21

 

1.0104

 

1.0099

 

1.0093

 

1.0088

 

1.0083

 

1.0078

 

1.0074

 

1.0069

 

1.0065

 

1.0061

 

22

 

1.0114

 

1.0107

 

1.0102

 

1.0096

 

1.0090

 

1.0085

 

1.0080

 

1.0075

 

1.0071

 

1.0066

 

23

 

1.0124

 

1.0117

 

1.0111

 

1.0104

 

1.0098

 

1.0093

 

1.0087

 

1.0082

 

1.0077

 

1.0072

 

24

 

1.0135

 

1.0128

 

1.0121

 

1.0114

 

1.0107

 

1.0101

 

1.0095

 

1.0089

 

1.0084

 

1.0079

 

25

 

1.0147

 

1.0139

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0104

 

1.0098

 

1.0092

 

1.0086

 

26

 

1.0161

 

1.0152

 

1.0144

 

1.0136

 

1.0128

 

1.0121

 

1.0113

 

1.0107

 

1.0100

 

1.0094

 

27

 

1.0176

 

1.0166

 

1.0157

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0103

 

28

 

1.0192

 

1.0182

 

1.0172

 

1.0163

 

1.0153

 

1.0145

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

29

 

1.0210

 

1.0199

 

1.0188

 

1.0178

 

1.0168

 

1.0158

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

30

 

1.0230

 

1.0218

 

1.0206

 

1.0195

 

1.0184

 

1.0174

 

1.0164

 

1.0154

 

1.0145

 

1.0136

 

31

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0202

 

1.0190

 

1.0180

 

1.0169

 

1.0159

 

1.0149

 

32

 

1.0275

 

1.0261

 

1.0247

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0186

 

1.0175

 

1.0164

 

33

 

1.0300

 

1.0285

 

1.0271

 

1.0257

 

1.0243

 

1.0229

 

1.0216

 

1.0204

 

1.0192

 

1.0180

 

34

 

1.0328

 

1.0312

 

1.0297

 

1.0281

 

1.0266

 

1.0252

 

1.0238

 

1.0224

 

1.0211

 

1.0198

 

35

 

1.0359

 

1.0342

 

1.0325

 

1.0308

 

1.0292

 

1.0276

 

1.0261

 

1.0247

 

1.0232

 

1.0219

 

36

 

1.0392

 

1.0374

 

1.0356

 

1.0338

 

1.0320

 

1.0304

 

1.0287

 

1.0271

 

1.0256

 

1.0241

 

37

 

1.0429

 

1.0409

 

1.0389

 

1.0370

 

1.0351

 

1.0333

 

1.0315

 

1.0298

 

1.0281

 

1.0265

 

38

 

1.0468

 

1.0447

 

1.0426

 

1.0405

 

1.0385

 

1.0366

 

1.0346

 

1.0328

 

1.0310

 

1.0292

 

39

 

1.0511

 

1.0488

 

1.0466

 

1.0444

 

1.0422

 

1.0401

 

1.0381

 

1.0360

 

1.0341

 

1.0321

 

40

 

1.0558

 

1.0534

 

1.0510

 

1.0486

 

1.0463

 

1.0440

 

1.0418

 

1.0396

 

1.0375

 

1.0354

 

41

 

1.0608

 

1.0583

 

1.0557

 

1.0532

 

1.0507

 

1.0483

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

42

 

1.0663

 

1.0636

 

1.0609

 

1.0582

 

1.0555

 

1.0529

 

1.0503

 

1.0478

 

1.0453

 

1.0429

 

43

 

1.0722

 

1.0693

 

1.0664

 

1.0636

 

1.0608

 

1.0580

 

1.0552

 

1.0525

 

1.0498

 

1.0472

 

44

 

1.0786

 

1.0755

 

1.0724

 

1.0694

 

1.0664

 

1.0634

 

1.0604

 

1.0575

 

1.0547

 

1.0519

 

45

 

1.0854

 

1.0821

 

1.0789

 

1.0757

 

1.0725

 

1.0693

 

1.0661

 

1.0630

 

1.0599

 

1.0569

 

46

 

1.0926

 

1.0892

 

1.0858

 

1.0824

 

1.0790

 

1.0756

 

1.0722

 

1.0689

 

1.0656

 

1.0624

 

47

 

1.1004

 

1.0968

 

1.0932

 

1.0896

 

1.0860

 

1.0824

 

1.0788

 

1.0752

 

1.0717

 

1.0682

 

48

 

1.1087

 

1.1049

 

1.1011

 

1.0973

 

1.0935

 

1.0896

 

1.0858

 

1.0821

 

1.0783

 

1.0746

 

49

 

1.1175

 

1.1135

 

1.1095

 

1.1055

 

1.1015

 

1.0974

 

1.0934

 

1.0894

 

1.0854

 

1.0814

 

50

 

1.1269

 

1.1227

 

1.1185

 

1.1143

 

1.1101

 

1.1058

 

1.1015

 

1.0972

 

1.0930

 

1.0888

 

51

 

1.1369

 

1.1326

 

1.1282

 

1.1237

 

1.1192

 

1.1147

 

1.1102

 

1.1057

 

1.1012

 

1.0967

 

52

 

1.1476

 

1.1431

 

1.1384

 

1.1338

 

1.1291

 

1.1243

 

1.1195

 

1.1148

 

1.1100

 

1.1052

 

53

 

1.1590

 

1.1543

 

1.1494

 

1.1445

 

1.1396

 

1.1346

 

1.1296

 

1.1245

 

1.1194

 

1.1144

 

54

 

1.1712

 

1.1662

 

1.1612

 

1.1560

 

1.1509

 

1.1456

 

1.1403

 

1.1350

 

1.1296

 

1.1242

 

55

 

1.1842

 

1.1790

 

1.1737

 

1.1684

 

1.1629

 

1.1574

 

1.1518

 

1.1462

 

1.1406

 

1.1349

 

56

 

1.1981

 

1.1927

 

1.1872

 

1.1816

 

1.1759

 

1.1701

 

1.1643

 

1.1584

 

1.1524

 

1.1464

 

57

 

1.2131

 

1.2074

 

1.2017

 

1.1958

 

1.1899

 

1.1838

 

1.1777

 

1.1714

 

1.1652

 

1.1588

 

58

 

1.2291

 

1.2232

 

1.2173

 

1.2111

 

1.2049

 

1.1985

 

1.1921

 

1.1856

 

1.1789

 

1.1723

 

59

 

1.2464

 

1.2403

 

1.2340

 

1.2276

 

1.2211

 

1.2145

 

1.2077

 

1.2008

 

1.1939

 

1.1868

 

60

 

1.2650

 

1.2586

 

1.2521

 

1.2454

 

1.2386

 

1.2317

 

1.2246

 

1.2174

 

1.2101

 

1.2027

 

61

 

1.2851

 

1.2785

 

1.2717

 

1.2647

 

1.2576

 

1.2503

 

1.2429

 

1.2353

 

1.2276

 

1.2198

 

62

 

1.3068

 

1.2999

 

1.2928

 

1.2855

 

1.2781

 

1.2704

 

1.2627

 

1.2547

 

1.2467

 

1.2385

 

63

 

1.3302

 

1.3230

 

1.3156

 

1.3080

 

1.3002

 

1.2923

 

1.2841

 

1.2758

 

1.2673

 

1.2587

 

64

 

1.3554

 

1.3479

 

1.3402

 

1.3323

 

1.3242

 

1.3158

 

1.3073

 

1.2986

 

1.2897

 

1.2806

 

65

 

1.3827

 

1.3748

 

1.3668

 

1.3585

 

1.3500

 

1.3413

 

1.3323

 

1.3232

 

1.3139

 

1.3043

 

66

 

1.4119

 

1.4037

 

1.3953

 

1.3867

 

1.3778

 

1.3686

 

1.3593

 

1.3497

 

1.3399

 

1.3299

 

67

 

1.4432

 

1.4346

 

1.4259

 

1.4168

 

1.4075

 

1.3980

 

1.3882

 

1.3781

 

1.3678

 

1.3573

 

68

 

1.4768

 

1.4678

 

1.4587

 

1.4492

 

1.4395

 

1.4295

 

1.4192

 

1.4087

 

1.3979

 

1.3868

 

69

 

1.5131

 

1.5038

 

1.4942

 

1.4843

 

1.4741

 

1.4636

 

1.4528

 

1.4418

 

1.4304

 

1.4188

 

70

 

1.5526

 

1.5429

 

1.5328

 

1.5224

 

1.5117

 

1.5008

 

1.4895

 

1.4778

 

1.4659

 

1.4537

 

 

46

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0053

 

1.0050

 

1.0046

 

1.0043

 

1.0041

 

1.0038

 

1.0035

 

1.0033

 

1.0031

 

1.0029

 

21

 

1.0057

 

1.0054

 

1.0050

 

1.0047

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

1.0031

 

22

 

1.0062

 

1.0058

 

1.0054

 

1.0051

 

1.0048

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

23

 

1.0068

 

1.0063

 

1.0059

 

1.0055

 

1.0052

 

1.0048

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

24

 

1.0074

 

1.0069

 

1.0064

 

1.0060

 

1.0056

 

1.0052

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

25

 

1.0080

 

1.0075

 

1.0070

 

1.0066

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

26

 

1.0088

 

1.0082

 

1.0077

 

1.0072

 

1.0067

 

1.0062

 

1.0058

 

1.0054

 

1.0050

 

1.0046

 

27

 

1.0096

 

1.0090

 

1.0084

 

1.0078

 

1.0073

 

1.0068

 

1.0063

 

1.0058

 

1.0054

 

1.0050

 

28

 

1.0105

 

1.0099

 

1.0092

 

1.0086

 

1.0080

 

1.0074

 

1.0069

 

1.0064

 

1.0059

 

1.0055

 

29

 

1.0116

 

1.0108

 

1.0101

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0070

 

1.0065

 

1.0060

 

30

 

1.0127

 

1.0119

 

1.0111

 

1.0104

 

1.0097

 

1.0090

 

1.0083

 

1.0077

 

1.0072

 

1.0066

 

31

 

1.0140

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0099

 

1.0092

 

1.0085

 

1.0079

 

1.0073

 

32

 

1.0154

 

1.0144

 

1.0135

 

1.0126

 

1.0117

 

1.0109

 

1.0101

 

1.0094

 

1.0087

 

1.0080

 

33

 

1.0169

 

1.0158

 

1.0148

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0096

 

1.0089

 

34

 

1.0186

 

1.0175

 

1.0163

 

1.0153

 

1.0142

 

1.0133

 

1.0123

 

1.0114

 

1.0106

 

1.0098

 

35

 

1.0205

 

1.0193

 

1.0180

 

1.0169

 

1.0157

 

1.0147

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

36

 

1.0226

 

1.0212

 

1.0199

 

1.0186

 

1.0174

 

1.0162

 

1.0151

 

1.0140

 

1.0130

 

1.0120

 

37

 

1.0249

 

1.0234

 

1.0220

 

1.0206

 

1.0192

 

1.0179

 

1.0167

 

1.0155

 

1.0144

 

1.0133

 

38

 

1.0275

 

1.0258

 

1.0242

 

1.0227

 

1.0212

 

1.0198

 

1.0185

 

1.0172

 

1.0159

 

1.0148

 

39

 

1.0303

 

1.0285

 

1.0268

 

1.0251

 

1.0235

 

1.0219

 

1.0205

 

1.0190

 

1.0177

 

1.0164

 

40

 

1.0334

 

1.0314

 

1.0296

 

1.0277

 

1.0260

 

1.0243

 

1.0227

 

1.0211

 

1.0196

 

1.0182

 

41

 

1.0368

 

1.0347

 

1.0326

 

1.0307

 

1.0287

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

42

 

1.0406

 

1.0383

 

1.0360

 

1.0339

 

1.0318

 

1.0298

 

1.0278

 

1.0260

 

1.0242

 

1.0225

 

43

 

1.0446

 

1.0422

 

1.0397

 

1.0374

 

1.0351

 

1.0329

 

1.0308

 

1.0288

 

1.0268

 

1.0250

 

44

 

1.0491

 

1.0464

 

1.0438

 

1.0413

 

1.0388

 

1.0364

 

1.0341

 

1.0319

 

1.0297

 

1.0277

 

45

 

1.0539

 

1.0510

 

1.0482

 

1.0454

 

1.0428

 

1.0402

 

1.0376

 

1.0352

 

1.0329

 

1.0306

 

46

 

1.0592

 

1.0560

 

1.0530

 

1.0500

 

1.0471

 

1.0443

 

1.0415

 

1.0389

 

1.0363

 

1.0339

 

47

 

1.0648

 

1.0615

 

1.0582

 

1.0549

 

1.0518

 

1.0487

 

1.0458

 

1.0429

 

1.0401

 

1.0374

 

48

 

1.0709

 

1.0673

 

1.0638

 

1.0603

 

1.0569

 

1.0536

 

1.0503

 

1.0472

 

1.0442

 

1.0413

 

49

 

1.0775

 

1.0736

 

1.0698

 

1.0661

 

1.0624

 

1.0588

 

1.0553

 

1.0519

 

1.0487

 

1.0455

 

50

 

1.0846

 

1.0804

 

1.0763

 

1.0723

 

1.0684

 

1.0645

 

1.0607

 

1.0571

 

1.0535

 

1.0501

 

51

 

1.0922

 

1.0878

 

1.0834

 

1.0791

 

1.0748

 

1.0707

 

1.0666

 

1.0626

 

1.0588

 

1.0550

 

52

 

1.1004

 

1.0957

 

1.0910

 

1.0864

 

1.0818

 

1.0774

 

1.0730

 

1.0687

 

1.0645

 

1.0604

 

53

 

1.1093

 

1.1043

 

1.0993

 

1.0943

 

1.0894

 

1.0846

 

1.0799

 

1.0753

 

1.0707

 

1.0663

 

54

 

1.1189

 

1.1135

 

1.1082

 

1.1029

 

1.0977

 

1.0925

 

1.0874

 

1.0824

 

1.0776

 

1.0728

 

55

 

1.1292

 

1.1235

 

1.1178

 

1.1122

 

1.1066

 

1.1011

 

1.0956

 

1.0902

 

1.0850

 

1.0798

 

56

 

1.1404

 

1.1343

 

1.1283

 

1.1223

 

1.1163

 

1.1104

 

1.1045

 

1.0988

 

1.0931

 

1.0876

 

57

 

1.1524

 

1.1461

 

1.1397

 

1.1333

 

1.1269

 

1.1206

 

1.1143

 

1.1081

 

1.1020

 

1.0960

 

58

 

1.1655

 

1.1588

 

1.1520

 

1.1452

 

1.1384

 

1.1317

 

1.1249

 

1.1183

 

1.1118

 

1.1053

 

59

 

1.1797

 

1.1726

 

1.1654

 

1.1582

 

1.1510

 

1.1438

 

1.1366

 

1.1295

 

1.1225

 

1.1155

 

60

 

1.1952

 

1.1876

 

1.1800

 

1.1723

 

1.1647

 

1.1570

 

1.1494

 

1.1418

 

1.1342

 

1.1268

 

61

 

1.2119

 

1.2040

 

1.1959

 

1.1878

 

1.1796

 

1.1715

 

1.1633

 

1.1552

 

1.1471

 

1.1392

 

62

 

1.2302

 

1.2217

 

1.2132

 

1.2046

 

1.1960

 

1.1873

 

1.1786

 

1.1699

 

1.1613

 

1.1528

 

63

 

1.2499

 

1.2411

 

1.2321

 

1.2230

 

1.2138

 

1.2046

 

1.1953

 

1.1861

 

1.1769

 

1.1677

 

64

 

1.2714

 

1.2620

 

1.2525

 

1.2429

 

1.2332

 

1.2234

 

1.2136

 

1.2037

 

1.1939

 

1.1841

 

65

 

1.2946

 

1.2848

 

1.2747

 

1.2646

 

1.2543

 

1.2439

 

1.2334

 

1.2229

 

1.2124

 

1.2019

 

66

 

1.3197

 

1.3093

 

1.2987

 

1.2880

 

1.2771

 

1.2661

 

1.2550

 

1.2438

 

1.2326

 

1.2214

 

67

 

1.3466

 

1.3356

 

1.3245

 

1.3131

 

1.3016

 

1.2900

 

1.2782

 

1.2663

 

1.2544

 

1.2424

 

68

 

1.3755

 

1.3640

 

1.3522

 

1.3403

 

1.3281

 

1.3158

 

1.3033

 

1.2907

 

1.2780

 

1.2653

 

69

 

1.4069

 

1.3948

 

1.3824

 

1.3698

 

1.3569

 

1.3439

 

1.3306

 

1.3173

 

1.3038

 

1.2902

 

70

 

1.4412

 

1.4284

 

1.4154

 

1.4020

 

1.3884

 

1.3746

 

1.3606

 

1.3464

 

1.3320

 

1.3176

 

 

47

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0027

 

1.0025

 

1.0023

 

1.0021

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

21

 

1.0029

 

1.0026

 

1.0024

 

1.0023

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0015

 

1.0014

 

22

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0015

 

23

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0019

 

1.0017

 

1.0016

 

24

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

25

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

26

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

27

 

1.0046

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

28

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

29

 

1.0055

 

1.0051

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

1.0025

 

30

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

31

 

1.0067

 

1.0062

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

32

 

1.0074

 

1.0068

 

1.0063

 

1.0057

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

33

 

1.0082

 

1.0075

 

1.0069

 

1.0063

 

1.0058

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

34

 

1.0090

 

1.0083

 

1.0077

 

1.0070

 

1.0064

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

35

 

1.0100

 

1.0092

 

1.0085

 

1.0078

 

1.0071

 

1.0065

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

36

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0049

 

37

 

1.0123

 

1.0113

 

1.0104

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0067

 

1.0061

 

1.0055

 

38

 

1.0137

 

1.0126

 

1.0116

 

1.0107

 

1.0098

 

1.0090

 

1.0082

 

1.0074

 

1.0068

 

1.0061

 

39

 

1.0152

 

1.0140

 

1.0129

 

1.0119

 

1.0109

 

1.0100

 

1.0091

 

1.0083

 

1.0076

 

1.0068

 

40

 

1.0169

 

1.0156

 

1.0144

 

1.0132

 

1.0122

 

1.0111

 

1.0102

 

1.0093

 

1.0084

 

1.0077

 

41

 

1.0188

 

1.0173

 

1.0160

 

1.0148

 

1.0136

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0086

 

42

 

1.0209

 

1.0193

 

1.0178

 

1.0164

 

1.0151

 

1.0139

 

1.0127

 

1.0116

 

1.0106

 

1.0096

 

43

 

1.0232

 

1.0215

 

1.0199

 

1.0183

 

1.0169

 

1.0155

 

1.0142

 

1.0130

 

1.0119

 

1.0108

 

44

 

1.0257

 

1.0239

 

1.0221

 

1.0204

 

1.0188

 

1.0173

 

1.0159

 

1.0145

 

1.0132

 

1.0121

 

45

 

1.0285

 

1.0265

 

1.0245

 

1.0227

 

1.0209

 

1.0192

 

1.0177

 

1.0162

 

1.0148

 

1.0135

 

46

 

1.0316

 

1.0293

 

1.0272

 

1.0251

 

1.0232

 

1.0214

 

1.0196

 

1.0180

 

1.0165

 

1.0150

 

47

 

1.0349

 

1.0324

 

1.0301

 

1.0278

 

1.0257

 

1.0237

 

1.0218

 

1.0200

 

1.0183

 

1.0167

 

48

 

1.0385

 

1.0358

 

1.0332

 

1.0308

 

1.0285

 

1.0263

 

1.0242

 

1.0222

 

1.0203

 

1.0185

 

49

 

1.0424

 

1.0395

 

1.0367

 

1.0340

 

1.0315

 

1.0290

 

1.0267

 

1.0246

 

1.0225

 

1.0206

 

50

 

1.0467

 

1.0435

 

1.0405

 

1.0375

 

1.0347

 

1.0321

 

1.0296

 

1.0272

 

1.0249

 

1.0228

 

51

 

1.0514

 

1.0479

 

1.0446

 

1.0414

 

1.0383

 

1.0354

 

1.0326

 

1.0300

 

1.0275

 

1.0252

 

52

 

1.0565

 

1.0527

 

1.0491

 

1.0456

 

1.0422

 

1.0391

 

1.0360

 

1.0331

 

1.0304

 

1.0278

 

53

 

1.0621

 

1.0580

 

1.0540

 

1.0502

 

1.0465

 

1.0430

 

1.0397

 

1.0366

 

1.0336

 

1.0307

 

54

 

1.0682

 

1.0637

 

1.0594

 

1.0552

 

1.0513

 

1.0474

 

1.0438

 

1.0403

 

1.0370

 

1.0339

 

55

 

1.0749

 

1.0700

 

1.0653

 

1.0608

 

1.0564

 

1.0523

 

1.0483

 

1.0445

 

1.0409

 

1.0375

 

56

 

1.0822

 

1.0769

 

1.0718

 

1.0669

 

1.0622

 

1.0576

 

1.0533

 

1.0491

 

1.0451

 

1.0414

 

57

 

1.0902

 

1.0845

 

1.0790

 

1.0736

 

1.0685

 

1.0635

 

1.0588

 

1.0542

 

1.0499

 

1.0457

 

58

 

1.0990

 

1.0929

 

1.0869

 

1.0811

 

1.0755

 

1.0701

 

1.0649

 

1.0599

 

1.0551

 

1.0506

 

59

 

1.1088

 

1.1021

 

1.0956

 

1.0893

 

1.0832

 

1.0774

 

1.0717

 

1.0662

 

1.0610

 

1.0561

 

60

 

1.1195

 

1.1123

 

1.1053

 

1.0985

 

1.0919

 

1.0854

 

1.0793

 

1.0733

 

1.0676

 

1.0622

 

61

 

1.1313

 

1.1236

 

1.1160

 

1.1086

 

1.1014

 

1.0944

 

1.0877

 

1.0812

 

1.0750

 

1.0690

 

62

 

1.1443

 

1.1360

 

1.1278

 

1.1198

 

1.1120

 

1.1045

 

1.0971

 

1.0900

 

1.0832

 

1.0766

 

63

 

1.1586

 

1.1497

 

1.1408

 

1.1322

 

1.1238

 

1.1156

 

1.1076

 

1.0998

 

1.0924

 

1.0852

 

64

 

1.1743

 

1.1647

 

1.1552

 

1.1459

 

1.1367

 

1.1278

 

1.1192

 

1.1107

 

1.1026

 

1.0947

 

65

 

1.1915

 

1.1812

 

1.1710

 

1.1609

 

1.1510

 

1.1414

 

1.1320

 

1.1228

 

1.1139

 

1.1053

 

66

 

1.2102

 

1.1991

 

1.1882

 

1.1773

 

1.1667

 

1.1562

 

1.1460

 

1.1361

 

1.1264

 

1.1170

 

67

 

1.2305

 

1.2186

 

1.2068

 

1.1952

 

1.1837

 

1.1724

 

1.1614

 

1.1506

 

1.1400

 

1.1298

 

68

 

1.2525

 

1.2398

 

1.2272

 

1.2147

 

1.2023

 

1.1901

 

1.1782

 

1.1665

 

1.1550

 

1.1439

 

69

 

1.2766

 

1.2630

 

1.2495

 

1.2361

 

1.2228

 

1.2097

 

1.1967

 

1.1841

 

1.1716

 

1.1595

 

70

 

1.3031

 

1.2886

 

1.2741

 

1.2597

 

1.2454

 

1.2313

 

1.2173

 

1.2036

 

1.1901

 

1.1770

 

 

48

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

21

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

22

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

23

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

24

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

25

 

1.0016

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

26

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

27

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

28

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

29

 

1.0023

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

30

 

1.0025

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

31

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

32

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

33

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0012

 

34

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

35

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

36

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

37

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

38

 

1.0055

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

39

 

1.0062

 

1.0056

 

1.0050

 

1.0045

 

1.0041

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

40

 

1.0069

 

1.0063

 

1.0056

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

41

 

1.0078

 

1.0070

 

1.0063

 

1.0057

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

42

 

1.0087

 

1.0079

 

1.0071

 

1.0064

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

43

 

1.0098

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

44

 

1.0110

 

1.0099

 

1.0090

 

1.0081

 

1.0073

 

1.0066

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

45

 

1.0122

 

1.0111

 

1.0101

 

1.0091

 

1.0082

 

1.0074

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

46

 

1.0137

 

1.0124

 

1.0112

 

1.0102

 

1.0092

 

1.0083

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

47

 

1.0152

 

1.0138

 

1.0125

 

1.0113

 

1.0103

 

1.0093

 

1.0083

 

1.0075

 

1.0068

 

1.0061

 

48

 

1.0169

 

1.0154

 

1.0139

 

1.0126

 

1.0114

 

1.0103

 

1.0093

 

1.0084

 

1.0075

 

1.0068

 

49

 

1.0187

 

1.0170

 

1.0155

 

1.0140

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

1.0076

 

50

 

1.0208

 

1.0189

 

1.0172

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

51

 

1.0230

 

1.0209

 

1.0190

 

1.0172

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0104

 

1.0093

 

52

 

1.0254

 

1.0231

 

1.0210

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0103

 

53

 

1.0280

 

1.0255

 

1.0232

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

54

 

1.0310

 

1.0282

 

1.0257

 

1.0233

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

55

 

1.0342

 

1.0312

 

1.0284

 

1.0258

 

1.0234

 

1.0212

 

1.0192

 

1.0173

 

1.0156

 

1.0140

 

56

 

1.0378

 

1.0345

 

1.0314

 

1.0285

 

1.0259

 

1.0234

 

1.0212

 

1.0191

 

1.0173

 

1.0156

 

57

 

1.0418

 

1.0382

 

1.0348

 

1.0316

 

1.0287

 

1.0260

 

1.0235

 

1.0212

 

1.0191

 

1.0172

 

58

 

1.0463

 

1.0423

 

1.0385

 

1.0350

 

1.0318

 

1.0288

 

1.0261

 

1.0236

 

1.0213

 

1.0192

 

59

 

1.0513

 

1.0469

 

1.0428

 

1.0389

 

1.0353

 

1.0320

 

1.0290

 

1.0262

 

1.0237

 

1.0213

 

60

 

1.0570

 

1.0521

 

1.0475

 

1.0433

 

1.0393

 

1.0357

 

1.0323

 

1.0292

 

1.0264

 

1.0238

 

61

 

1.0633

 

1.0579

 

1.0529

 

1.0482

 

1.0438

 

1.0398

 

1.0361

 

1.0326

 

1.0295

 

1.0266

 

62

 

1.0704

 

1.0645

 

1.0589

 

1.0537

 

1.0489

 

1.0445

 

1.0403

 

1.0365

 

1.0330

 

1.0298

 

63

 

1.0783

 

1.0718

 

1.0657

 

1.0600

 

1.0547

 

1.0497

 

1.0451

 

1.0409

 

1.0370

 

1.0334

 

64

 

1.0872

 

1.0801

 

1.0733

 

1.0670

 

1.0611

 

1.0557

 

1.0506

 

1.0459

 

1.0415

 

1.0375

 

65

 

1.0971

 

1.0892

 

1.0818

 

1.0749

 

1.0684

 

1.0623

 

1.0567

 

1.0515

 

1.0466

 

1.0422

 

66

 

1.1080

 

1.0994

 

1.0912

 

1.0836

 

1.0764

 

1.0697

 

1.0635

 

1.0577

 

1.0524

 

1.0474

 

67

 

1.1200

 

1.1105

 

1.1016

 

1.0932

 

1.0853

 

1.0780

 

1.0711

 

1.0647

 

1.0587

 

1.0532

 

68

 

1.1332

 

1.1229

 

1.1131

 

1.1039

 

1.0952

 

1.0871

 

1.0795

 

1.0724

 

1.0658

 

1.0597

 

69

 

1.1478

 

1.1366

 

1.1259

 

1.1158

 

1.1062

 

1.0973

 

1.0889

 

1.0811

 

1.0738

 

1.0670

 

70

 

1.1642

 

1.1520

 

1.1402

 

1.1292

 

1.1187

 

1.1088

 

1.0996

 

1.0909

 

1.0829

 

1.0754

 

 

49

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

21

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

22

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

23

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

24

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

25

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

26

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

27

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0002

 

28

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

29

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

30

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

31

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

32

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

33

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

34

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

35

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

36

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

37

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

38

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

39

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

40

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

41

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

42

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

43

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

44

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

45

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

46

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

47

 

1.0054

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

48

 

1.0061

 

1.0055

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

49

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

50

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

51

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

52

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0053

 

1.0048

 

1.0042

 

1.0037

 

1.0033

 

53

 

1.0103

 

1.0093

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

54

 

1.0114

 

1.0102

 

1.0092

 

1.0082

 

1.0074

 

1.0066

 

1.0059

 

1.0052

 

1.0046

 

1.0041

 

55

 

1.0126

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0065

 

1.0058

 

1.0051

 

1.0045

 

56

 

1.0140

 

1.0126

 

1.0113

 

1.0101

 

1.0090

 

1.0081

 

1.0072

 

1.0064

 

1.0057

 

1.0050

 

57

 

1.0155

 

1.0139

 

1.0125

 

1.0112

 

1.0100

 

1.0089

 

1.0080

 

1.0071

 

1.0063

 

1.0056

 

58

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0079

 

1.0070

 

1.0062

 

59

 

1.0192

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0078

 

1.0069

 

60

 

1.0214

 

1.0192

 

1.0173

 

1.0155

 

1.0138

 

1.0124

 

1.0110

 

1.0098

 

1.0087

 

1.0077

 

61

 

1.0239

 

1.0215

 

1.0193

 

1.0173

 

1.0155

 

1.0138

 

1.0123

 

1.0110

 

1.0097

 

1.0086

 

62

 

1.0268

 

1.0241

 

1.0217

 

1.0195

 

1.0174

 

1.0155

 

1.0139

 

1.0123

 

1.0109

 

1.0097

 

63

 

1.0301

 

1.0271

 

1.0244

 

1.0219

 

1.0196

 

1.0175

 

1.0156

 

1.0139

 

1.0123

 

1.0109

 

64

 

1.0339

 

1.0305

 

1.0275

 

1.0247

 

1.0221

 

1.0198

 

1.0176

 

1.0157

 

1.0139

 

1.0123

 

65

 

1.0381

 

1.0344

 

1.0310

 

1.0278

 

1.0250

 

1.0223

 

1.0199

 

1.0178

 

1.0158

 

1.0140

 

66

 

1.0429

 

1.0387

 

1.0349

 

1.0314

 

1.0282

 

1.0252

 

1.0225

 

1.0201

 

1.0179

 

1.0158

 

67

 

1.0482

 

1.0435

 

1.0393

 

1.0353

 

1.0317

 

1.0284

 

1.0254

 

1.0227

 

1.0202

 

1.0179

 

68

 

1.0541

 

1.0489

 

1.0442

 

1.0398

 

1.0358

 

1.0321

 

1.0287

 

1.0256

 

1.0228

 

1.0202

 

69

 

1.0608

 

1.0550

 

1.0497

 

1.0448

 

1.0403

 

1.0362

 

1.0324

 

1.0289

 

1.0258

 

1.0229

 

70

 

1.0684

 

1.0620

 

1.0561

 

1.0506

 

1.0456

 

1.0410

 

1.0367

 

1.0328

 

1.0293

 

1.0260

 

 

50

--------------------------------------------------------------------------------